Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 1 of 61 PageID: 1763




                        EXHIBIT A
                           Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 2 of 61 PageID: 1764
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                             Plaintiff's
¶                    Plaintiff's Allegation                    Defendant's Answer                                              Defendant's Response
                                                                                            Objection(s)
    Second, Chon had obvious motives to lie including to       The Bank is without       Motion to Strike:       The Bank is without direct knowledge of what Chon's
    protect her husband and to conceal the money she           information or            Improper denial based   motives were. The Bank does not accept Ryu's
    stole so she could access it later. The Bank made no       knowledge sufficient to on a lack of knowledge    assertion that her motives were to "protect her
    effort to investigate these possibilities and, as noted,   form a                                            husband," which implies that her husband was
    acted suspiciously uninterested in locating or             belief as to the truth of                         complicit on the fraud. Nor does it accept Ryu's
    recovering any stolen funds.                               the allegations related                           assertion that her motives included to "conceal the
                                                               to Chon’s motives, and                            money she stole so she could access it later." While
                                                               therefore they are                                Ryu might have conceived of these potential motives,
                                                               deemed denied. The                                the Bank does not accept Ryu's argumentative
                                                               Bank denies the                                   assertion that such motives were "obvious." The Bank
7
                                                               remainder of the                                  rejects the notion that it made "no effort to
                                                               allegations in                                    investigate" the concepts that Ryu conceives of, that
                                                               Paragraph 7 of the                                the Bank "acted suspiciously" or that it was
                                                               Complaint.                                        "uninterested" in locating or recovering any stolen
                                                                                                                 funds. It is absurd to think that the Bank would admit
                                                                                                                 to the argumentative assertions in this allegation.




                                                                                Page 1
                           Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 3 of 61 PageID: 1765
                                    Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                              Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                             Plaintiff's
¶                    Plaintiff's Allegation                     Defendant's Answer                                            Defendant's Response
                                                                                            Objection(s)
    Fourth, after initially acting as if she were cooperating   Denied.                 Rule 11: there is no   Paragraph 9 comes in the context of, and is a
    with the Bank, Chon hired a lawyer and refused to                                   evidentiary support forcontinuation of, the assertions made in paragraph 6,
    cooperate. In contrast, Ryu met with the Bank and its                               denying the allegation which begins by arguing "[t]here were several large
    counsel, answered all questions, and offered to make                                at all.                problems with Chon’s tale and the Bank’s ostensible
    himself available as much as needed, without the                                                           reliance on it. First . . . ," and it goes on to
    assistance of any lawyer.                                                           The Bank should have argumentatively list purported "problems" with
                                                                                        admitted this          Chon's implication of Ryu. The Bank rejects those
                                                                                        paragraph. Pai Dep.    argumentative assertions in paragraph 6, which
                                                                                        150:24-153:23, 299:6- modify the following four paragraphs, including
9
                                                                                        305:16, 434:13-        paragraphs 9 and 10. Paragraph 9 also is infused with
                                                                                        448:21, 566:4:1-567:7. argument that the Bank rejects. The Bank rejects the
                                                                                                               argumentative assertions that Chon "initially act[ed]
                                                                                                               as if she were cooperating," suggesting that she
                                                                                                               initially feigned cooperation. Moreover, it is Ryu's
                                                                                                               assertion that Chon "refused to cooperate" which is
                                                                                                               peculiarly within his experience.




                                                                               Page 2
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 4 of 61 PageID: 1766
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
¶                   Plaintiff's Allegation                  Defendant's Answer                                               Defendant's Response
                                                                                          Objection(s)
     Fifth, the Bank knew that Chon had worked for another Denied.                    Rule 11: there is some   Paragraph 10 comes in the context of, and is a
     predecessor of the Bank and had left her employment                              evidence for denying     continuation of, the assertions made in paragraph 6,
     under suspicion of embezzlement. In other words, the                             discrete aspects or      which begins by arguing "[t]here were several large
     Bank ostensibly accepted the word of a person who                                details of the           problems with Chon’s tale and the Bank’s ostensible
     admitted embezzling all of the money at issue and who                            allegation but no        reliance on it. First . . .," and it goes on to
     was suspected of embezzlement on a prior occasion.                               support for denying it   argumentatively list purported "problems" with
                                                                                      in its entirety.         Chon's implication of Ryu. The Bank rejects those
                                                                                                               argumentative assertions in paragraph 6, which
                                                                                      The Bank should at       modify the following four paragraphs, including
                                                                                      least have admitted      paragraphs 9 and 10. Paragraph 10 continues the
                                                                                      the first sentence. Ryu- argument and oversimplifies the facts to the point of
                                                                                      12 (WB798), Ryu-13       mischaracterizing them. The Bank did not just accept
10                                                                                    (WB811-12); Pai Dep. Chon's word, it made decisions based on the totality
                                                                                      24:3-22, 90:19-95:11, of circumstances surrounding the investigation.
                                                                                      153:24-154:22.           Furthermore, the first sentence is contradicted by
                                                                                                               Ryu's own deposition testimony. In his capacity as the
                                                                                                               Bank's COO and Chief Compliance Officer, Ryu
                                                                                                               inquired into Chon's history at Liberty Bank. Ryu
                                                                                                               testified that it would have been "nonsensical" to pay
                                                                                                               any mind to the allegations. See June 14, 2018
                                                                                                               Deposition of James Ryu at 290:3-295:11.




                                                                             Page 3
                            Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 5 of 61 PageID: 1767
                                    Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                              Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                              Plaintiff's
¶                    Plaintiff's Allegation                     Defendant's Answer                                                Defendant's Response
                                                                                             Objection(s)
     Ryu’s counsel had only a brief chance to question Chon     Admitted only that Ryu   Rule 11: there is no      The Bank does not accept the argumentative shading
     at that deposition, and sought to depose her on            obtained a Court Order   evidentiary support for   of the facts in paragraph 16. Ryu's counsel had a
     another day, but Chon refused. She evaded court            on February 26, 2018     denying the allegation    "brief" chance to question Chon, that Chon "evaded"
     orders requiring her to sit for a further deposition for   related to Chon’s        at all.                   court orders requiring her deposition "for almost two
     almost two more years, before she pleaded guilty to        deposition. The                                    more years." That is not how the bank would convey
     embezzlement, and went to prison. Ryu’s counsel got a      remainder of the         These facts are           the facts, and the Bank is not required to accept the
     court order requiring her to appear for her deposition     allegations in           absolutely true based     argumentative and charged language that Ryu used.
     in prison in March 2018.                                   Paragraph 16 are         on the deposition         It was appropriate for the Bank to admit the facts that
                                                                denied.                  transcript, the           were true without adopting Ryu's argument in the
                                                                                         dialogue among            process.
                                                                                         counsel that day and
                                                                                         thereafter, the
16
                                                                                         correspondence
                                                                                         between counsel and
                                                                                         also with the Court
                                                                                         and the Bureau of
                                                                                         Prisons, and multiple
                                                                                         courts orders on the
                                                                                         subject. The Bank
                                                                                         should have admitted
                                                                                         this paragraph.




                                                                                Page 4
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 6 of 61 PageID: 1768
                                 Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                           Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                         Plaintiff's
¶                   Plaintiff's Allegation                 Defendant's Answer                                              Defendant's Response
                                                                                        Objection(s)
   Between Chon’s depositions in 2016 and 2018, Ryu’s      Admitted only as to the Motion to Strike:        The Bank admitted to the existence and production of
   counsel forced Chon to produce documents that the       existence and           Improper reference to    the FBI reports. The problems with the rest of this
   government had provided to her in preparation for her   production of the FBI documents                  allegation are myriad. Chon’s implication of Ryu was
   criminal trial. Among these documents was the Federal   memorandum, which                                not “ever-changing.” She was not “unbelievable.”
   Bureau of Investigation (“FBI”) memo showing that       speaks for itself. The                           Her statements were not “uncorroborated.” The FBI
   Chon initially told the FBI in February 2014 that Ryu   remainder of the                                 report does not state that Chon "lied to the Bank ... at
   had no role in her crime and that she had lied about    allegations in                                   the suggestion of Bank employees." Furthermore, the
   this to the Bank at the suggestion of Bank employees.   Paragraph 17 are                                 Bank had no idea whether law enforcement credited
   The Bank reviewed those memos in December 2016          denied.                                          her statement or, as often occurs, determined that it
   and yet continued its claim against Ryu based                                                            did not have enough evidence to convict Ryu beyond
   exclusively on Chon’s ever-changing, unbelievable,                                                       a reasonable doubt. Therefore, the Bank
17
   and uncorroborated story of Ryu’s involvement in her                                                     appropriately denied the allegation, and referred to
   embezzlement which the FBI clearly did not credit.                                                       the documents underlying it. Ryu's position that the
                                                                                                            Bank should have further admitted to its argument
                                                                                                            that the Bank "continued its claim against Ryu based
                                                                                                            exclusively on Chon's ever-changing, unbelievable,
                                                                                                            and uncorroborated story of Ryu's involvement in her
                                                                                                            embezzlement which the FBI clearly did not credit" is
                                                                                                            absurd.




                                                                            Page 5
                            Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 7 of 61 PageID: 1769
                                    Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                              Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                            Plaintiff's
¶                    Plaintiff's Allegation                     Defendant's Answer                                            Defendant's Response
                                                                                           Objection(s)
     Ever spiteful, the Bank could not resist, in one last      Admitted only that the Motion to Strike:       The argumentative assertions in this allegation totally
     parting shot, to claim in its motion to terminate with     Bank maintained in its Improper reference to   belie Rule 8(a)'s "short and plain" statement
     prejudice its claims against Ryu that he was involved in   Motion for Voluntary documents                 requirement and argue the way one would in a brief.
     the embezzlement: “Bank of Hope maintains that its         Dismissal that its claims                      The Bank rejects that it was "[e]ver spiteful." It
     claims against Ryu have merit . . . .” This confirms the   against Ryu had merit.                         rejects the statement that it "could not resist" making
     malicious nature of the Bank’s motives throughout          The Bank’s motion to                           the statements it did in its motion to dismiss - it was
     the case. It was a gratuitous statement, and clearly       dismiss the                                    obligated to state the basis of dismissal and it did so
     intended to inflict further harm on Ryu.                   embezzlement action                            truthfully. This is particularly true given that it had
                                                                speaks for itself. The                         successfully defended a summary judgment motion
                                                                remainder of the                               months earlier before the same Judge - Judge Linares -
                                                                allegations in                                 who carefully considered the matter and found that
20
                                                                Paragraph 20 are                               the Bank's evidence against Ryu was sufficient to go
                                                                denied.                                        to a jury. The Bank rejects the notion that it acted
                                                                                                               "maliciously," which also is a legal conclusion not
                                                                                                               requiring a response. The argument that the Bank
                                                                                                               should have admitted this allegation, or should be
                                                                                                               deemed to have admitted this allegation, reveals that
                                                                                                               this motion is designed to harass.




                                                                                Page 6
                           Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 8 of 61 PageID: 1770
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                            Plaintiff's
¶                    Plaintiff's Allegation                   Defendant's Answer                                               Defendant's Response
                                                                                           Objection(s)
     The Bank is a Korean American bank, which means that     Admitted only that the   Rule 11: there is some   This claim underscores the absurdity of Ryu's Rule 11
     most of its customer base, employees, and leadership     Bank is a bank. The      evidence for denying     notice. Just because Ryu colloquially refers to Bank of
     is Korean American and it markets its banking products   remainder of the         discrete aspects or      Hope as "Korean American bank" does not mean that
     and services primarily but not exclusively to Korean     allegations in           details of the           Bank of Hope must accept that. There is no
     Americans.                                               Paragraph 26 of the      allegation but no        regulatory designation that contemplates a "Korean
                                                              Complaint are denied.    support for denying it   American bank." Bank of Hope "serves a multi-ethnic
                                                                                       in its entirety.         population of customers through 58 full-service
                                                                                                                branches across eight states." Bank of Hope properly
                                                                                       The Bank's website       admitted it is a "bank." Furthermore, Lisa Pai testified
26                                                                                     and marketing            that she would describe the Bank as a "Korean
                                                                                       materials refer to the   American focused bank," rather than a "Korean
                                                                                       Bank as a Korean         American Bank." July 13, 2017 Deposition of Lisa Pai
                                                                                       American bank. The       at 12:25-14:8 ("All of the banks I have worked for are
                                                                                       Bank should have         Korean American focused bank. Q. Is that the term
                                                                                       admitted that it is a    you used in your job; if you were explaining to
                                                                                       Korean American          someone, you would say Korean American focused?
                                                                                       bank.                    A. Yes.")




                                                                              Page 7
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 9 of 61 PageID: 1771
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
¶                   Plaintiff's Allegation                  Defendant's Answer                                                Defendant's Response
                                                                                          Objection(s)
     In or around January 15, 2014, the Bank discovered     Admitted only that H.S.   Rule 11: there is no    The Bank appropriately admitted to its former CEO's
     that H.S. Hur was engaged in creating New Millennium   Hur was involved in       evidentiary support for involvement in creating New Millennium Bank. Ryu
     Bank as a Korean American bank to compete with the     creating New              denying the allegation  continues his allegation to describe H.S. Hur's intent in
     Bank in northern New Jersey.                           Millennium                at all.                 creating New Millennium Bank - "as a Korean
                                                            Bank. The remainder of                            American bank to compete with the Bank in northern
                                                            the allegations in        The Bank should have New Jersey." The Bank does not have independent
                                                            Paragraph 43 of the       admitted this           knowledge of Hur's intent. Ryu cites to deposition
                                                            Complaint are denied.     allegation. Ryu-32a; E. transcripts that do not support this additional aspect
43
                                                                                      Jeon Dep. 83:5-86:22. of the allegation; however, the deposition testimony
                                                                                                              he cites discusses nothing about competition, or some
                                                                                                              kind of an anti-competitive intent on the Bank's part,
                                                                                                              as is implied in the allegation. The Bank does not
                                                                                                              accept Ryu's characterization of the allegation and
                                                                                                              therefore denied it.




                                                                             Page 8
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 10 of 61 PageID: 1772
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                          Plaintiff's
¶                   Plaintiff's Allegation                   Defendant's Answer                                             Defendant's Response
                                                                                         Objection(s)
   One week after it got word of a new competitor led by     Admitted only that the Motion to Strike:        This 150-word allegation centers on the Bank’s
   Hur and Ryu, the Bank learned of Chon’s embezzlement      Bank learned of Chon’s Improper reference to    January 22, 2014 interview of Chon, where she
   when a Bank employee discovered irregularities in the     embezzlement and met documents                  admitted to the embezzlement. This paragraph
   vault cash account at the Fort Lee branch, where Chon     with her to investigate                         purports to characterize what was said at that
   had worked, and contacted Chon for an explanation.        same. The result of the                         meeting, and culminates in the allegation that “Chon
   Chon attended a meeting with two Bank employees on        Bank’s investigation                            said nothing about Ryu being involved.” Paragraph 46
   January 22, 2014. At this meeting, she confessed to the   was memorialized in                             does not disclose that Chon admitted on that day that
   Bank employees that she had embezzled money from          internal memoranda,                             she acted with in concert with someone, and that she
   BankAsiana for years by debiting CD accounts and          which speak for                                 identified that person as Ryu the very next day. See
   crediting a vault cash account. Chon stated that she      themselves. The                                 October 13, 2016 Deposition of Bo Young Lee at 17:7-
46 transferred funds from one CD account to another to       remainder of the                                20:11; 21:19-22:8. While Chon did not say his name
   cover the shortage in the CD accounts she had debited.    allegations in                                  on January 22, it is not true that she “said nothing
   Chon also stated that she funneled some of the stolen     Paragraph 46 of the                             about [him] being involved.” The Bank accordingly
   money into her husband’s business accounts he had at      Complaint are denied.                           denied this allegation.
   BankAsiana, and that she had forged his signature on
   checks for the business accounts. Chon said nothing
   about Ryu being involved.




                                                                             Page 9
                        Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 11 of 61 PageID: 1773
                                Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                          Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                         Plaintiff's
¶                  Plaintiff's Allegation                 Defendant's Answer                                               Defendant's Response
                                                                                        Objection(s)
   The following day, January 23, 2014, Chon attended     Admitted only that        Rule 11: there is no    The Bank essentially admitted to the thrust of this
   another meeting with the same two Bank employees       Chon met with Bank        evidentiary support for allegation.
   plus Alicia Lee, the Bank’s first vice president and   employees and             denying the allegation
   operations administrative manager, who had flown to    confessed to              at all.
   New Jersey from Los Angeles overnight to interview     embezzling money. The
47 Chon. Chon again confessed to embezzling money from    remainder of the          The Bank should have
   BankAsiana.                                            allegations in            admitted this
                                                          Paragraph 47 of the       paragraph. See Ryu-3,
                                                          Complaint are denied.     Ryu-12, Ryu-13,
                                                                                    Hamersky Dep. 30:8-
                                                                                    32:18.




                                                                          Page 10
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 12 of 61 PageID: 1774
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                            Plaintiff's
¶                    Plaintiff's Allegation                   Defendant's Answer                                               Defendant's Response
                                                                                           Objection(s)
   At this meeting, in response to a suggestion from the      Admitted only that       Rule 11: Except for      The Bank does not accept the allegation that Chon's
   Bank employees, Chon first claimed that Ryu was also       Chon implicated Ryu in   the words "in response   statements were coerced or "suggest[ed]" by Bank
   involved in her embezzlement. Chon stated that Ryu         the embezzlement         to a suggestion from     investigators, which underpins, and modifies, this
   initially contacted Chon and asked her for a personal      from the Bank. The       the Bank employees,"     entire allegation. This is a good example of how Ryu
   loan to which Chon responded no. According to Chon,        remainder of the         which is based on Ryu-   attempts to entangle argument within alleged
   Ryu then asked Chon if there was any way that she          allegations in           20 at 4 ("Chon lied      statements of fact so as to try an elicit some favorable
   could facilitate a $10,000 “loan” to him, which she        Paragraph 48 of the      about James Ryu's        admission. This is improper, the Bank does not accept
   understood to be a request to steal from the Bank. As a    Complaint are denied.    involvement because      the premise of assertions in this allegation, and it is
   result, Chon stole $10,000 from the Bank in cash and                                the bank auditors        entitled to reject them. Furthermore, Plaintiff's record
   delivered it to Ryu, Chon told the Bank. Chon also                                  suggested to Chon that   citations are inconsistent with Paragraph 48. Ryu-13,
   stated that after the initial $10,000, she provided cash                            Ryu was involved."),     cited by the Plaintiff, actually states that Chon
   to Ryu whenever he asked for it. She stated that                                    these facts are all      admitted to "funnel[ing] some of the misappropriated
48 sometimes she delivered the stolen cash to Ryu, and                                 based directly on Ryu-   funds to her husband's business accounts" and forging
   other times he came to the Fort Lee Branch to pick it                               3, Ryu-12 (WB797-98),    his signature at the January 22, 2014 meeting, not the
   up. Chon stated that Ryu contacted her by BankAsiana                                and Ryu-13 (WB810-       January 23, 2014 meeting.
   company phone, not home or cell phone, when he                                      11). See also Pai Dep.
   wanted her to give him cash. Chon also stated that                                  36:6-39:15; 194:5-11;
   money she embezzled went to her husband’s business                                  Hamersky Dep. 30:8-
   use, and she admitted to forging her husband’s                                      32:18. The Bank
   signature to issue checks from her husband’s                                        should have admitted
   BankAsiana business account.                                                        this paragraph.




                                                                             Page 11
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 13 of 61 PageID: 1775
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                            Plaintiff's
¶                    Plaintiff's Allegation                    Defendant's Answer                                             Defendant's Response
                                                                                           Objection(s)
     Two days later, on January 25, 2014, the Bank searched    Admitted only that the Motion to Strike:         Instead of saying what the checks "stated," plaintiff
     its records and discovered checks made out to Ryu that    Bank conducted an        Improper reference to   alleges that the checks "showed," suggests that the
     he had deposited in his checking account at the Bank in   investigation and        documents               checks proved conclusively to the Bank at that
     December 2013 and January 2014. The checks showed         reviewed certain                                 moment that the checks were compensation for
     that they were payment for salary and expenses for        checks. The content of                           salary. Indeed, Bank employees were skeptical that
     Ryu’s work on New Millennium Bank.                        those checks speaks for                          these checks were actually for "salary and expenses."
                                                               itself. The remainder of                         In her January 25, 2014 email sharing the checks with
                                                               the allegations in                               her supervisor, Alicia Lee wrote "The checks indicates
                                                               Paragraph 49 of the                              [sic] that Mr. Ryu is receiving some sort of payments
                                                               Complaint are denied.                            (payroll?) from New Millennium Bank." See Ryu 40 at
49                                                                                                              1. Orest Hamersky likewise suspected that the stolen
                                                                                                                funds may have been used by Ryu and others to
                                                                                                                finance the acquisition of Millennium Bank. See
                                                                                                                February 15, 2018 Deposition of Orest Hamersky at
                                                                                                                97:17-99:7. Given these facts, the Bank properly
                                                                                                                responded that the checks speak for themselves, and
                                                                                                                rejected plaintiff's characterization of those checks.




                                                                               Page 12
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 14 of 61 PageID: 1776
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                              Plaintiff's
¶                    Plaintiff's Allegation                   Defendant's Answer                                               Defendant's Response
                                                                                             Objection(s)
   Less than a week later, on January 29, 2014, an article    Admitted only that an      Motion to Strike:       The Bank properly admitted the thrust of Paragraph
   about New Millennium Bank, which mentioned Ryu’s           article appeared on a      Improper reference to 50. The article and email were both produced as part
   role as chief operating officer, appeared in an industry   website related to New     documents               of the Embezzlement Action. See Ryu 43, January 30,
   report. The following day, the Bank’s chief financial      Millennium Bank. The                               2014 Email Enclosing Article.
   officer circulated a copy of the report to the Bank’s      contents of that article   Rule 11: there is no
   board of directors as well as the Bank employees who       speak for themselves.      evidentiary support for
50 were participants in the investigation of the                                         denying the allegation
   embezzlement. The cover email specifically called out                                 at all.
   Ryu’s involvement in New Millennium Bank.
                                                                                         The Bank should have
                                                                                         admitted this
                                                                                         paragraph. See Ryu-43.

     Two FBI agents interviewed Chon outside of her           Admitted only that         Motion to Strike:       The Bank fairly responded to this allegation, and
     residence on February 7, 2014. Notably, this interview   Chon was interviewed       Improper denial based admitted that the interview took place. The contents
     took place after Chon had told the Bank that Ryu was     by the FBI. The Bank       on a lack of knowledge of the report of the interview speak for themselves.
     involved in the embezzlement.                            lacks information and                              The Bank does not admit the truth or falsity of their
                                                              knowledge sufficient to    Rule 11: there is no    contents or deem them inherently reliable for any
                                                              form a belief as to the    evidentiary support for evidentiary purpose. The Bank does not agree that
                                                              remainder of the           denying the allegation the contents of an FBI memorandum, which
                                                              allegations in             at all.                 comprises the notes and impressions of the agent,
52
                                                              Paragraph 52 of the                                necessarily "show that it is true." The Bank
                                                              Complaint, and             The Bank should have appropriately partially admitted and partially denied
                                                              accordingly, they are      admitted this           this allegation.
                                                              denied.                    paragraph as the FBI
                                                                                         interview memoranda
                                                                                         show that it is true.




                                                                               Page 13
                        Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 15 of 61 PageID: 1777
                                Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                          Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                         Plaintiff's
¶                  Plaintiff's Allegation                  Defendant's Answer                                             Defendant's Response
                                                                                        Objection(s)
   The FBI drafted a memo of the February 7 interview of   Denied. The              Motion to Strike:     The Bank correctly replied that the FBI report says
   Chon, which reported that “CHON immediately             memoranda of             Improper reference to what it says.
   admitted that she had acted alone.” She said that “no   interviews of Chon       documents
   one else at BANKASIANA knew that she was stealing       drafted by the FBI
   money from the bank while she was doing it.” She also   speak for themselves.
   said that ““JAMES RYU was not involved in the scheme
   to steal money from the CD accounts.” Further, she
   said that she had “lied about JAMES RYU’s involvement
53
   because the bank auditors suggested to CHON that RYU
   was involved. The auditors seemed to suspect RYU
   from the beginning. They did not believe that CHON
   accomplished the scheme by herself. CHON agreed
   with the auditors that JAMES RYU was involved.”




                                                                          Page 14
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 16 of 61 PageID: 1778
                                 Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                           Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                          Plaintiff's
¶                   Plaintiff's Allegation                  Defendant's Answer                                               Defendant's Response
                                                                                         Objection(s)
   The FBI interviewed Chon a second time on February       Admitted only that     Motion to Strike:          The thrust of this allegation is that Chon's statements
   11, 2014. During this interview, Chon changed her        Chon implicated Ryu in Improper reference to      about Ryu's involvement was ever-changing. In this
   story yet again. This time she said that approximately   the embezzlement       documents                  allegation, Plaintiff seeks to argue about purported
   three years before, she found out that Ryu needed        during her interview                              inconsistencies in different statements made by Chon.
   money, and around this same time she started taking      with the FBI on                                   This is improper argument, and the Bank does not
   money out of CD accounts at the Bank. She said it was    February 11, 2014. The                            accept this characterization of Chon's statements.
   her idea to take money out of the CD accounts, and       memoranda of
   that the first time Ryu asked her to steal for him was   interviews of Chon
54 around the same time he asked her for a personal loan.   drafted by the FBI
   She said she told Ryu about her scheme, and she          speak for themselves.
   claimed Ryu told her to get him some money and he        The remainder of the
   would pay it back, but he never gave her any money       allegations in
   back. She claims that she funneled $600,000 to           Paragraph 54 of the
   $700,000 to Ryu.                                         Complaint are denied.




     In mid-January 2014, Ryu began having problems with    The Bank is without       Motion to Strike:       This allegation describes experience particular to Ryu -
     his debit card and accessing funds in his checking     information or            Improper denial based   he was "having problems with" his debit card. The
     account. The balance of the account at that time was   knowledge sufficient to on a lack of knowledge    Bank does not have information sufficient to admit or
     approximately $54,000. Ryu called several Bank         form a                                            deny Ryu's personal experiences and perceptions
     employees to resolve the debit card issue, but the     belief as to the truth of                         concerning how he discovered the administrative hold
     issue was not resolved.                                the allegation set forth                          on his account. Nor does the bank have particular
                                                            in Paragraph 55, and                              knowledge to admit or deny the vague statement that
55
                                                            accordingly, it is                                he called "several" employees, and he does not
                                                            denied.                                           identify those employees. That, too, articulates
                                                                                                              something that Ryu did and which the Bank would
                                                                                                              have no specific knowledge of at the time he allegedly
                                                                                                              made those calls.




                                                                            Page 15
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 17 of 61 PageID: 1779
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
¶                    Plaintiff's Allegation                   Defendant's Answer                                             Defendant's Response
                                                                                          Objection(s)
     Ryu later discovered that the debit card issue was a     The Bank is without     Motion to Strike:        This allegation concerns experiences and impressions
     result of the Bank’s freezing of his checking account    information or          Improper denial based    peculiarly within Ryu's knowledge. It alleges
     ostensibly in response to Chon’s false accusation that   knowledge sufficient to on a lack of knowledge   information about what Ryu discovered and when he
     he conspired with her to embezzle money.                 form a belief as to the                          discovered it, of which the Bank does not have direct
                                                              truth of the allegation                          knowledge. Nor does the Bank have direct knowledge
                                                              set forth in Paragraph                           as to what was "ostensible" to Ryu. Notably, this
56
                                                              56, and accordingly, it                          allegation is independently deniable because the Bank
                                                              is denied.                                       does not admit that it acted "in response to" a "false
                                                                                                               accusation" by Chon. The Bank acted on all the facts
                                                                                                               it had before it at the time.




                                                                              Page 16
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 18 of 61 PageID: 1780
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                               Plaintiff's
¶                    Plaintiff's Allegation                    Defendant's Answer                                                Defendant's Response
                                                                                              Objection(s)
     Ryu was perplexed as to why the Bank had not reached      Admitted only that Ryu     Motion to Strike:        This allegation concerns experiences and impressions
     out to him to discuss Chon’s lies as part of their        contacted Lisa Pai. The    Improper denial based    peculiarly within Ryu's knowledge. The Bank has no
     investigation, so he called Lisa Pai (“Pai”), who was     Bank is without            on a lack of             way of ascertaining whether Ryu was "perplexed" at
     executive vice president and chief legal and human        information or             knowledge.               some point in time, over what. This allegation also
     resources officer of the Bank, on or about February 10,   knowledge sufficient to                             assumes (a) that Chon lied multiple times; (b) that the
     2014. Ryu knew Pai through dealings in connection         form a belief as to the    Rule 11: The Bank        Bank knew about certain lies in February 2014, yet
     with the sale of BankAsiana to the Bank in 2013.          truth of the balance of    cannot in good faith     Ryu does not specify the purported "lies" to which he
                                                               the allegation set forth   claim to lack sufficient is referring, and the Bank has no independent
                                                               in Paragraph 59, and       information or           knowledge of what purported "lies" to which he is
                                                               accordingly, they are      knowledge to answer referring. This allegation also purports to convey
                                                               denied.                    regarding the date of Ryu's view of how he "knew" Ms. Pai ("through
59
                                                                                          the call, Pai's titles,  dealing in connection with the sale of BankAsiana"),
                                                                                          and whether Ryu in       which is an impression personal to Mr. Ryu.
                                                                                          fact knew Pai through
                                                                                          dealings in connection
                                                                                          with the sale of
                                                                                          BankAsiana. The Bank
                                                                                          should have admitted
                                                                                          these allegations.




                                                                                Page 17
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 19 of 61 PageID: 1781
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                              Plaintiff's
¶                    Plaintiff's Allegation                   Defendant's Answer                                               Defendant's Response
                                                                                             Objection(s)
     During their conversation, Pai confirmed that the Bank   Admitted only that Ryu     Motion to Strike:        The Bank denies that "Pai confirmed that the Bank
     was investigating Ryu for possible embezzlement due      was informed of the        Improper denial based was investigating Ryu for possible embezzlement due
     to Chon’s statement. Ryu vehemently denied any           investigation. The Bank    on a lack of knowledge to Chon’s statement." The Bank also denies that Ryu
     involvement in the embezzlement and said that Chon       is without information                              "said that Chon had lied." Furthermore, whether Ryu
     had lied.                                                or knowledge sufficient    Rule 11: improper        was "vehement" in his denial is peculiarly within his
                                                              to form a belief as to     claim of lack of         knowledge, and the Bank does not have independent
                                                              the truth of the           knowledge or             knowledge about Ryu's mindset in making statements
                                                              balance of the             information              to Ms. Pai. Nor does the Bank accept Ryu's statement
                                                              allegations set forth in                            that the Bank was acting only "due to Chon's
60
                                                              Paragraph 60, and          The Bank cannot in       statement," which is implicit in this allegation, and
                                                              accordingly, they are      good faith claim to lack which makes it independently deniable.
                                                              denied.                    information or
                                                                                         knowledge as to this
                                                                                         conversation to which
                                                                                         the Bank's counsel was
                                                                                         a party.


     Pai also confirmed that the Bank froze Ryu’s checking    Admitted only that the Motion to Strike:           This is not a denial due to lack of sufficient
     account while they were investigating him.               Bank placed an         Improper denial based       information. The Bank appropriately admitted that it
                                                              administrative hold on on a lack of knowledge      placed an "administrative hold" on the Bank account
                                                              Ryu’s checking account                             and does not adopt Ryu's charged language that it
61
                                                              during the                                         "froze" his account.
                                                              investigation.




                                                                              Page 18
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 20 of 61 PageID: 1782
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                              Plaintiff's
¶                    Plaintiff's Allegation                    Defendant's Answer                                              Defendant's Response
                                                                                             Objection(s)
     Pai then demanded Ryu preserve all files on his two       Admitted only that the    Motion to Strike:        This allegation purports to characterize Ryu's
     BankAsiana computers and return them. Ryu                 Bank made demand for      Improper denial based statements without specifically quoting him, and then
     responded that BankAsiana permitted him to take and       Ryu to return bank        on a lack of knowledge makes allegations about Ryu's intent behind making
     keep the computers, but he would preserve all files and   property. The Bank is                              those statement -- namely, "to show his cooperation
     return the computers to show his cooperation and          without information or    Rule 11: improper        and that he had nothing to hide." The Bank does not
     that he had nothing to hide.                              knowledge sufficient to   claim of lack of         accept the characterization of the conversation, nor
                                                               form a belief as to the   knowledge or             does it have direct knowledge sufficient to admit or
                                                               truth of the balance of   information              deny Ryu's assertions about why he purportedly said
                                                               the allegations set                                such things. The Bank responded appropriately.
62
                                                               forth in Paragraph 62,    The Bank cannot in
                                                               and accordingly, they     good faith claim to lack
                                                               are denied.               information or
                                                                                         knowledge as to this
                                                                                         conversation to which
                                                                                         the Bank's counsel was
                                                                                         a party.




                                                                               Page 19
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 21 of 61 PageID: 1783
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                              Plaintiff's
¶                    Plaintiff's Allegation                    Defendant's Answer                                              Defendant's Response
                                                                                             Objection(s)
     Pai stated that she would be in the New Jersey area       Admitted only that the    Motion to Strike:      The Bank appropriately admitted to the substance of
     within the week and asked Ryu if he would be willing to   Bank arranged to meet     Improper denial based the conversation alleged. The Bank does not agree
     meet with her and the Bank’s outside counsel, Michael     with Ryu. The Bank is     on a lack of knowledge with the characterizations of the conversation, which
     M. Yi. Ryu agreed.                                        without information or                           is paraphrased without quoting the parties.
                                                               knowledge sufficient to   Rule 11: improper
                                                               form a belief as to the   claim of lack of
                                                               truth of the balance of   knowledge or
                                                               the allegations set       information
                                                               forth in Paragraph 63,
63
                                                               and accordingly, they     The Bank cannot in
                                                               are denied.               good faith claim to lack
                                                                                         information or
                                                                                         knowledge as to this
                                                                                         conversation to which
                                                                                         the Bank's counsel was
                                                                                         a party.




                                                                               Page 20
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 22 of 61 PageID: 1784
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                             Plaintiff's
¶                    Plaintiff's Allegation                 Defendant's Answer                                                 Defendant's Response
                                                                                            Objection(s)
     Ryu informed Pai and Yi that he met with Chon right    The Bank is without         Motion to Strike:        This is an appropriate partial admit and deny answer.
     before their meeting and that he recorded his          information or              Improper denial based The Bank does not adopt plaintiff's characterization of
     conversation with her. Ryu told them that Chon said    knowledge sufficient to     on a lack of knowledge the conversation, which was not recorded nor
     she would tell the Bank that she lied about his        form a                                               transcribed to the Bank's knowledge. The facts
     involvement in the embezzlement.                       belief as to the truth of   Rule 11: improper        alleged in this paragraph do not appear in Ms. Pai's
                                                            the allegations set         claim of lack of         account of that meeting, provided at the August 18,
                                                            forth in Paragraph 66,      knowledge or             2017 Deposition of Lisa Pai at 434:17-447:18. This
                                                            and accordingly, they       information              allegation concerns allegations within Ryu's
                                                            are denied, except that                              knowledge and available for Ryu to testify and thus
                                                            the Bank admits that        The Bank cannot in       the Bank's declining to adopt Ryu's characterization of
                                                            Ryu made certain            good faith claim to lack this conversation can result in no prejudice to him.
                                                            statements about            information or
                                                            having met with Chon,       knowledge as to this
66
                                                            having recorded that        conversation to which
                                                            meeting, and having         the Bank's counsel was
                                                            offered to help Chon in     a party.
                                                            repaying the
                                                            embezzled funds to the
                                                            Bank, and Ryu further
                                                            stated that Chon stated
                                                            she would clear Ryu of
                                                            wrongdoing.




                                                                             Page 21
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 23 of 61 PageID: 1785
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                              Plaintiff's
¶                    Plaintiff's Allegation                    Defendant's Answer                                               Defendant's Response
                                                                                             Objection(s)
     Pai and Yi asked Ryu about his relationship with Chon.    Admitted only that Ryu    Motion to Strike:        This is an appropriate partial admit and deny answer.
     Ryu explained that there was no personal relationship     was interviewed during    Improper denial based The Bank does not adopt plaintiff's characterization of
     between him and Chon, and that he did not hire,           the course of the         on a lack of knowledge the conversation, which was not recorded nor
     supervise, or promote her. He further explained that he   investigation and made                             transcribed to the Bank's knowledge. The facts alleged
     did not communicate with her regularly, and that his      certain statements        Rule 11: improper        in this paragraph do not appear in Ms. Pai's account of
     only meetings with her were monthly lunches with her      about his relationship    claim of lack of         that meeting, provided at the August 18, 2017
     and other employees to discuss branch operations.         with Chon. The Bank is    knowledge or             Deposition of Lisa Pai at 434:17-447:18. Furthermore,
                                                               without information or    information              this allegation concerns allegations within Ryu's
                                                               knowledge sufficient to                            knowledge and available for Ryu to testify and thus
68                                                             form a belief as to the   The Bank cannot in       the Bank's declining to adopt Ryu's characterization of
                                                               truth of the balance of   good faith claim to lack this conversation can result in no prejudice to him.
                                                               the allegations set       information or
                                                               forth in Paragraph 68,    knowledge as to this
                                                               and accordingly, they     conversation to which
                                                               are denied.               the Bank's counsel was
                                                                                         a party.




                                                                               Page 22
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 24 of 61 PageID: 1786
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
¶                   Plaintiff's Allegation                  Defendant's Answer                                               Defendant's Response
                                                                                          Objection(s)
     Ryu confirmed that he began working with New           Admitted only that Ryu    Motion to Strike:        This is an appropriate partial admit and deny answer.
     Millennium Bank in October 2013, and that recent       made certain              Improper denial based The Bank does not adopt plaintiff's characterization of
     deposits were payments for his work for New            statements concerning     on a lack of knowledge the conversation, which was not recorded nor
     Millennium Bank.                                       his relationship with                              transcribed to the Bank's knowledge. The facts
                                                            New Millennium Bank.      Rule 11: improper        alleged in this paragraph do not appear in Ms. Pai's
                                                            The Bank is without       claim of lack of         account of that meeting, provided at the August 18,
                                                            information or            knowledge or             2017 Deposition of Lisa Pai at 434:17-447:18.
                                                            knowledge sufficient to   information              Furthermore, this allegation concerns allegations
                                                            form a belief as to the                            within Ryu's knowledge and available for Ryu to
70
                                                            truth of the balance of   The Bank cannot in       testify and thus the Bank's declining to adopt Ryu's
                                                            the allegations set       good faith claim to lack characterization of this conversation can result in no
                                                            forth in Paragraph 70,    information or           prejudice to him.
                                                            and accordingly, they     knowledge as to this
                                                            are denied.               conversation to which
                                                                                      the Bank's counsel was
                                                                                      a party.




                                                                            Page 23
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 25 of 61 PageID: 1787
                                 Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                           Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                          Plaintiff's
¶                   Plaintiff's Allegation                 Defendant's Answer                                               Defendant's Response
                                                                                         Objection(s)
     Ryu asked for the basis of Pai and Yi’s questions     Admitted only that Ryu    Motion to Strike:        In these paragraphs, Ryu is attempting to script a
     regarding New Millennium Bank and payments he         was interviewed during    Improper denial based conversation that, to the Bank's knowledge was not
     received for his work, and what relationship they     the course of the         on a lack of knowledge recorded nor transcribed. The Bank does not accept
     thought they had with Chon’s embezzlement. Yi         investigation regarding                            Ryu's verbatim transcription of this conversation that
     responded that they wanted to determine whether Ryu   his relationship with     Rule 11: improper        occurred over six years ago, and does not admit the
     was involved in the embezzlement because he needed    Chon and his financial    claim of lack of         allegation. Ryu is improperly trying use what should
     money to invest in New Millennium Bank. Ryu           motivations, and that     knowledge or             be a "short and plain" statement as a way of playing
     explained that he was not an investor.                Ryu made certain          information              "gotcha" litigation and attempting to elicit statements
                                                           statements about not                               favorable to him. Furthermore, the Bank specifically
                                                           being an investor in      The Bank cannot in       denies part of Paragraph 71. The Bank denies that the
                                                           New Millennium Bank.      good faith claim to lack Bank's counsel stated "that they wanted to determine
                                                           The Bank is without       information or           whether Ryu was involved in the embezzlement
71                                                         information or            knowledge as to this because he needed money to invest in New
                                                           knowledge sufficient to   conversation to which Millennium Bank."
                                                           form a belief as to the   the Bank's counsel was
                                                           truth of the balance of   a party.
                                                           the allegations set
                                                           forth in Paragraph 71,
                                                           and accordingly, they
                                                           are denied.




                                                                           Page 24
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 26 of 61 PageID: 1788
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
¶                   Plaintiff's Allegation                  Defendant's Answer                                               Defendant's Response
                                                                                          Objection(s)
     Pai and Yi then asked Ryu about two failed retail      The Bank is without       Motion to Strike:        In these paragraphs, Ryu is attempting to script a
     businesses Ryu was involved with in 2010. Again, Ryu   information or            Improper denial based conversation that, to the Bank's knowledge was not
     questioned the relationship between these businesses   knowledge sufficient to   on a lack of knowledge recorded nor transcribed. The Bank does not accept
     in 2010 and Chon’s embezzlement but answered their     form a belief as to the                            Ryu's verbatim transcription of this conversation that
     questions fully. Pai and Yi provided no explanation.   truth of the allegation   Rule 11: improper        occurred over six years ago, and does not admit the
                                                            set forth in Paragraph    claim of lack of         allegation. Ryu is improperly trying use what should
                                                            72, and accordingly, it   knowledge or             be a "short and plain" statement as a way of playing
                                                            is denied, except the     information              "gotcha" litigation and attempting to elicit statements
                                                            Bank admits that Ryu                               favorable to him.
72
                                                            was asked about           The Bank cannot in
                                                            certain retail ventures   good faith claim to lack
                                                            in which he previously    information or
                                                            was involved.             knowledge as to this
                                                                                      conversation to which
                                                                                      the Bank's counsel was
                                                                                      a party.




                                                                            Page 25
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 27 of 61 PageID: 1789
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                             Plaintiff's
¶                    Plaintiff's Allegation                   Defendant's Answer                                               Defendant's Response
                                                                                            Objection(s)
     Ryu answered all their questions for several hours and   Admitted only that Ryu    Motion to Strike:        In these paragraphs, Ryu is attempting to script a
     volunteered to make himself available to answer any      made certain              Improper denial based conversation that, to the Bank's knowledge was not
     additional questions, but the Bank never requested       statements during an      on a lack of knowledge recorded nor transcribed. The facts alleged in this
     another meeting or asked other questions of him prior    interview with Bank                                paragraph do not appear in Ms. Pai's account of that
     to filing the Embezzlement Action against him.           representatives. The      Rule 11: improper        meeting, provided at the August 18, 2017 Deposition
                                                              Bank is without           claim of lack of         of Lisa Pai at 434:17-447:18. The Bank does not
                                                              information or            knowledge or             accept Ryu's verbatim transcription of this
                                                              knowledge sufficient to   information              conversation that occurred over six years ago, and
73                                                            form a belief as to the                            does not admit the allegation. Ryu is improperly
                                                              truth of the balance of   The Bank cannot in       trying use what should be a "short and plain"
                                                              the allegations set       good faith claim to lack statement as a way of playing "gotcha" litigation and
                                                              forth in Paragraph 73,    information or           attempting to elicit statements favorable to him. Nor
                                                              and accordingly, they     knowledge as to this does the Bank accept the allegation that he was
                                                              are denied.               conversation to which subject to interrogation for "several hours" or the
                                                                                        the Bank's counsel was abusive implications that that statement implies.
                                                                                        a party.

   Chon met with Pai at a hotel in Fort Lee, New Jersey,      Admitted only that        Rule 11: there is no The thrust of Paragraph 74 was admitted. The
   on February 14, 2014. The meeting lasted less than an      Chon met with Pai at a                         paragraphs gives an incomplete and misleading
                                                                                        evidentiary support for
   hour. Pai wanted to meet with Chon longer, but the         hotel in Fort Lee, New                         account of the meeting by omitting that the Bank's
                                                                                        denying the allegation
   meeting was cut short because Chon claimed that she        Jersey on or about        at all.              outside counsel was late for the meeting. See August
   had babysitting problems and could not stay. The           February 14, 2014. The                         18, 2017 Deposition of Lisa Pai at 246:9-17.
74 Bank’s outside counsel Michael M. Yi was supposed to       remainder of the          The Bank should have Accordingly, the Bank does not adopt the
   attend the meeting as well, but Chon arrived early and     allegations in            admitted this        characterization set forth in this paragraph.
   left before Yi arrived.                                    Paragraph 74 of the       paragraph. Pai Dep.
                                                              Complaint are denied.     246:9-250:15, 300:3-
                                                                                        18.




                                                                              Page 26
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 28 of 61 PageID: 1790
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
¶                   Plaintiff's Allegation                   Defendant's Answer                                                Defendant's Response
                                                                                          Objection(s)
   At the meeting, Chon told Pai that she stole              Admitted only that       Rule 11: The Bank         With respect to the first sentence, the cited portions
   approximately $1.2 million, used approximately            Chon admitted to         should have admitted      of deposition testimony do not support Plaintiff's
   $500,000 to pay her husband’s business debts and gave     embezzling money         at least the first four   objections. The cited testimony from Bo Young Lee is
   the remaining approximately $700,000 in cash to Ryu       from the Bank on         sentences of this         from a different meeting with Karen Chon, that took
   with no way to trace it and no proof that she had given   behalf of her husband    paragraph. First          place on January 23, 2014. Lisa Pai was not present at
   any of it to him. She told Pai that she had begun         and Ryu. The             sentence is supported     that meeting. See October 13, 2016 Deposition of Bo
   embezzling without Ryu’s knowledge and that she           remainder of the         by Pai Dep. 336:23-       Young Lee at ("Q. And who was present at that
   thought she was merely borrowing temporarily from         allegations in           337:23, 571:20-24,        meeting? A. Irene and Alicia Lee from LA. Q. Anyone
   the accounts of her husband’s business partners and       Paragraph 75 are         582:23-583:12; B. Lee     else? A. No. That was it. Q. So it was Irene, Alicia,
   her husband’s sister, and that she had taken              denied.                  Dep. at 22:13-18, 24:3-   Karen and you. A. Yes."). These citations do not
   somewhere in the range of $100,000 to $200,000                                     25:16. Second through     support the allegation that "Chon told Pai" that she
   when Ryu caught her. Chon did not say and Pai did not                              fourth sentences are      gave "cash to Ryu with no way to trace it and no proof
   ask how Ryu supposedly caught her. Pai claimed that                                supported by Pai Dep.     that she had given any of it to him." Likewise, the
75 she credited as “plausible” Chon’s claim that she                                  24:6-15, 90:19-95:11;     characterizations in sentence No. 2 do not match up
   thought she was just borrowing money and intended to                               197:25-198:5; 530:10-     with Pai's testimony. Pai disagreed with the assertion
   give it back, even though Pai knew that Chon had been                              24, 554:3-24, 556:3-      that Chon used the term "embezzlement" at all during
   suspected of embezzlement on a prior occasion and                                  560:11. Ryu-12, Ryu-      that confession. See July 13 2017 Deposition of Lisa
   had denied it even after being caught with $4,000 in                               13, Ryu-14.               Pai at 530:10-24. With respect to question number
   cash in her purse. This version by Chon of how she                                                           three, Lisa Pai did not testify one way or the other
   began the Embezzlement directly contradicted what                                                            about whether she asked Karen Chon how Ryu caught
   she had previously told Bank employees (i.e., that she                                                       her. See Id. at 197:21-198:5. Plaintiff's counsel did not
   started stealing when Ryu asked for a $10,000 “loan”).                                                       ask Lisa Pai that question. Id. Thus, the cited
                                                                                                                testimony does not support the allegation that "Pai
                                                                                                                did not ask how Ryu supposedly caught her." With
                                                                                                                respect to sentence No. 4, Pai actually testified that,
                                                                                                                in her opinion, it was "too strong" to say that Chon
                                                                                                                was "suspected of embezzlement." See Id. at 94:7-21.




                                                                            Page 27
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 29 of 61 PageID: 1791
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                               Plaintiff's
¶                    Plaintiff's Allegation                   Defendant's Answer                                                 Defendant's Response
                                                                                              Objection(s)
   Pai asked Chon about unexplained transactions in           Admitted only that Pai     Motion to Strike:         Paragraph 76 was properly admitted in part, and
   Chon’s accounts at the Bank, during the same time as       asked Chon about           Improper reference to     denied in part. This allegation purports to characterize
   the embezzlement, in the following amounts:                certain transactions,      documents; Improper       Ms. Pai's testimony about what she believed and, in
   $100,500; $100,000; $70,000; $60,000; $50,000;             Chon made certain          denial based on a lack    the next clause states "without any need to
   $30,000; and $27,000. Chon told Pai that these             statements about           of knowledge              investigate further." The Bank rejects that
   transactions were related to a “gae” or “kye,” a type of   contributing to a “gae.”                             characterization and, therefore, a partial admission
   rotating credit association used in Korean communities     To the extent that         Rule 11: The Bank         was appropriate. This is a good example of how Ryu
   and through which, according to Pai, “a lot of people      these allegations          should have admitted attempts to embed argument and misleading
   get defrauded.” Pai testified that she believed Chon       reference testimony of     this paragraph. The       statements among purported characterizations of fact
   that all of these large transactions were related to a     Lisa Pai, the deposition   transactions in the first in an attempt to obtain an admission that shades the
   gae and were unrelated to the embezzlement,                transcript of such         sentence are listed in facts in his favor. Plaintiff has knitted facts from
   without any need to investigate further. Chon also         testimony speaks for       Pai's notes for the       different contexts to create a single "allegation," and
   told Pai that she had lied to her husband about the        itself. The Bank is        meeting. See Ryu-14. then demands that the "allegation" be admitted or
76 source of funds used to pay his business debts, and        without information or     See also Ryu-13           denied in its entirety. Here, Ryu is characterizing,
   claimed that it came from a gae/kye.                       knowledge sufficient to    (WB815-16). The           without quoting, a deposition transcript of Lisa Pai.
                                                              form a belief as to the    statements are all        The Bank does not accept Ryu's characterization of
                                                              truth of the balance of    supported by Pai Dep. that testimony and accordingly denies it.
                                                              the allegations set        262:15-269:12, 276:7-
                                                              forth in Paragraph 76,     15, 272:13-275:9,
                                                              and accordingly, they      276:7-20, 324:19-
                                                              are denied.                325:8.




                                                                              Page 28
                        Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 30 of 61 PageID: 1792
                                Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                          Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                         Plaintiff's
¶                  Plaintiff's Allegation                 Defendant's Answer                                              Defendant's Response
                                                                                        Objection(s)
   The Bank recognized that there were inconsistencies, Denied.                     Rule 11: there is no Paragraph 78 misstates Lisa Pai's testimony, which
   but purportedly decided to credit Chon’s story                                                        was, "So I do remember that there were some
                                                                                    evidentiary support for
   nonetheless, because, according to Pai’s testimony, she                                               inconsistencies initially on Karen's accounts and I
                                                                                    denying the allegation
   decided that the inconsistencies were the product of                             at all.              believed that it had to do with her attempt to try to
   Chon’s nervousness about going to prison after she had                                                get -- raise money quickly, so that she can get the
   just recently given birth. Pai even said that she believed                       The Bank should have bank to not pursue criminal charges, because I was
   Chon’s claim that she had been authorized by one                                 admitted this        told that she was extremely afraid of having to go to
78
   accountholder to take money out of her account                                   paragraph. Pai Dep.  jail. She had a three-month old baby at the time and a
   without even needing to check with the accountholder.                            200:2-16, 204:10-14, young child also and that, you know -- so I believe that
                                                                                    531:5-533:24.        she was very confused and that's why she was -- had
                                                                                                         some inconsistencies because initially she believed
                                                                                                         that James might be able to help her financially."




                                                                          Page 29
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 31 of 61 PageID: 1793
                                 Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                           Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                          Plaintiff's
¶                   Plaintiff's Allegation                 Defendant's Answer                                                 Defendant's Response
                                                                                         Objection(s)
     The Bank decided not to conduct formal interviews of Denied.                    Rule 11: The Bank         Paragraph 79 was properly denied. The Bank is not
     the employees who had spoken to Chon on January 22                              should have admitted      required to accept Plaintiff's assertion that there is a
     and 23. Pai spoke to these employees alone but made                             this paragraph. The       type of interview referred to as a "formal interview."
     no notes of what they said. The Bank also decided not                           Bank produced no          The Bank is not required to admit that interviews
     to conduct any interviews of the employees who had                              evidence of formal        taken with employees do not qualify as "formal
     worked in the branch with Chon, Chon’s husband, or                              interviews with these     interviews." This term is an invention of Plaintiff.
     any of the people with whom Chon had entered into                               witness and no notes      Furthermore, as reflected in the December 15, 2017
     large dollar transactions.                                                      of Chon's meetings        deposition of Lisa Pai at 566:21-567:7, the Bank
                                                                                     with them. See also Pai   elected to leave some interviews to be conducted by
79                                                                                   Dep. 405:23-406:11        outside legal counsel, and outside legal counsel did
                                                                                     The third sentence is     notice the depositions of witnesses listed in Paragraph
                                                                                     supported by Pai Dep.     79. If any type of interview qualifies for the term
                                                                                     163:3-164:6, 276:7-20,    "formal interview," a deposition should qualify for
                                                                                     257:14-261:8, 289:7-      that term.
                                                                                     17, 405:23-406:11,
                                                                                     551:8-553:15, 566:4-
                                                                                     568:2.




                                                                           Page 30
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 32 of 61 PageID: 1794
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
¶                    Plaintiff's Allegation                 Defendant's Answer                                              Defendant's Response
                                                                                          Objection(s)
     The Bank decided that it did not need to interview any Denied.                   Rule 11: there is no Paragraph 80 was properly denied. The Bank is not
     of these witnesses, because the FBI was conducting an                                                 required to accept Plaintiff's assertion that there is a
                                                                                      evidentiary support for
     investigation, and the Bank wanted to defer to the FBI,                                               type of interview referred to as a "formal interview."
                                                                                      denying the allegation
     even though the Bank thereafter never communicated                               at all.              The Bank is not required to admit that interviews
     with the FBI about the progress of the FBI’s                                                          taken with employees do not qualify as "formal
     investigation and/or findings.                                                   The Bank should have interviews." This term is an invention of Plaintiff.
                                                                                      admitted this        Furthermore, as reflected in the December 15, 2017
                                                                                      paragraph. See Pai   deposition of Lisa Pai at 566:21-567:7, the Bank
80
                                                                                      Dep. 204:22-207:9.   elected to leave some interviews to be conducted by
                                                                                                           outside legal counsel, and outside legal counsel did
                                                                                                           notice the depositions of witnesses listed in Paragraph
                                                                                                           79. If any type of interview qualifies for the term
                                                                                                           "formal interview," a deposition should qualify for
                                                                                                           that term.




                                                                            Page 31
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 33 of 61 PageID: 1795
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                             Plaintiff's
¶                    Plaintiff's Allegation                  Defendant's Answer                                                   Defendant's Response
                                                                                            Objection(s)
     Pai was aware of Chon’s prior embezzlement from          Denied.                  Rule 11: there is some      This allegation was properly denied in its entirety.
     Liberty Bank and considered it when deciding whether                              evidence for denying        Chon was never found guilty of, or even formally
     to ostensibly credit Chon over Ryu, but later testified                           discrete aspects or         charged with, embezzling from Liberty Bank. Lisa Pai
     that the prior embezzlement was a small amount                                    details of the              testified that it was "too strong" to say that Chon was
     compared to Chon’s BankAsiana embezzlement and                                    allegation but no           "suspected of embezzlement." See Id.at 94:7-21. The
     therefore Chon must have needed “help” to embezzle                                support for denying it      evidence of embezzlement was evidently not even
     an amount of the magnitude stolen from BankAsiana.                                in its entirety.            strong enough to terminate Chon's employment from
     This contradicts the version of Chon’s story that Pai                                                         Liberty Bank. See August 18, 2017 Deposition of Lisa
     claims she accepted, i.e., that Chon started, conceived,                          The Bank should at          Pai at 417:8-18. It is simply not a fact of this case that
     and carried out the embezzlement scheme on her own,                               least have admitted         Chon committed embezzlement while employed at
     and that Ryu then caught Chon and forced her to steal                             the first sentence. See Liberty Bank. Thus the premise of this entire
     more, not that she at any point needed his “help” to                              Pai Dep. 24:3-22,           paragraph--that "Pai was aware of Chon's prior
     steal the money.                                                                  90:19- 95:11, 153:24- embezzlement" is false, and the paragraph was
81
                                                                                       158:25. It also should properly denied in its entirety.
                                                                                       have admitted that Pai
                                                                                       testified that she
                                                                                       believed all of what
                                                                                       Chon told her on
                                                                                       February 14, 2014, and
                                                                                       still believed it all as of
                                                                                       August 2017. L. Pai
                                                                                       Dep. 298:-23-299:5,
                                                                                       307:7-13.




                                                                             Page 32
                           Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 34 of 61 PageID: 1796
                                    Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                              Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                                Plaintiff's
¶                    Plaintiff's Allegation                     Defendant's Answer                                                Defendant's Response
                                                                                               Objection(s)
     Following Chon’s admission of the embezzlement on          Admitted only that the     Rule 11: there is no   Paragraph 83 was properly denied because it
     January 22, 2019, the Bank began an internal               Bank reported certain      evidentiary support formissatates the testimony of Lisa Pai. Ms. Pai testified
     investigation that was reported internally in two          of its findings in two     denying the allegation that the author of the February 25, 2014 and March
     separate memoranda, one dated February 25, 2014,           memoranda, dated           at all.                28, 2014 narratives were limited to investigating bank
     and the other dated March 28, 2014 (shortly after the      February 25, 2014 and                             records and transactions. Those investigators were
     Bank had already sued Ryu). Pai specifically tasked the    March 28, 2014. The        The first sentence is  tasked determining whether or not there were any
     investigation with trying to find a link between Ryu and   remainder of the           obviously true,        links with particular accounts, and, if so, highlighting
     the embezzlement.                                          allegations set forth in   including based on the those "links." See August 18, 2017 Deposition of Lisa
                                                                Paragraph 83 of the        two memoranda (Ryu- Pai at 409:18-411:23 ("So basically that's what I was
83                                                              Complaint are denied.      12, Ryu-13) referenced referring to from account to account, what kinds of
                                                                                           by the Bank. The       links do you -- can you find, and if so, highlight them.
                                                                                           second sentence is     That was the request.").
                                                                                           based on Ryu-26A and
                                                                                           Pai Dep. 409:18-
                                                                                           410:21. The Bank
                                                                                           should have admitted
                                                                                           this entire paragraph.




                                                                                 Page 33
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 35 of 61 PageID: 1797
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                            Plaintiff's
¶                   Plaintiff's Allegation                  Defendant's Answer                                                Defendant's Response
                                                                                           Objection(s)
   These memoranda also reported that in 2006, Chon         Admitted only to the       Rule 11: there is no    The Bank properly admitted that the quoted text
   had worked for a predecessor of the Bank in New York     extent that the quoted     evidentiary support for appears in the subject memoranda.
   City. They reported that “Karen left the Bank through    text appears in the        denying the allegation
   maternity leave under a cloud of suspicion since she     Bank’s February 25,        at all.
   and/or her employees had several cash shortages, of      2014 and March 28,
   which $10,000 was the largest.” They also reported       2014 memoranda. The        The paragraph
85 that bank employees in 2006 “searched her purse and      remainder of the           accurately summarizes
   found $4,000 in cash,” but “[s]he was not terminated     allegations set forth in   the memoranda and
   and arrested for the cash shortage due to lack of        Paragraph 85 of the        should have been
   sufficient evidence.”                                    Complaint are denied.      admitted.




   These memoranda also reported several unexplained        Denied. The Bank        Motion to Strike:          This allegation does not identify the specific "several"
   financial items that the Bank apparently never fully     respectfully refers the Improper reference to      purported unexplained financial "items." The Bank
   investigated, including that Chon had possibly used      Court to the Bank’s     documents                  does not accept Ryu's argumentative statement that
   embezzled funds in 2012 and 2013 to pay off a            February 25, 2014 and                              it "apparently never fulling investigated" those
   $160,000 business loan that her husband had with         March 28, 2014                                     unnamed "items." Because of the vague and
   BankAsiana, and that she was a principal of a Japanese   memoranda, which                                   argumentative nature of this allegation, the Bank
86 restaurant in Brooklyn.                                  speak for themselves.                              denied it. Because the contents of the narratives that
                                                                                                               the allegation purports to characterize are in Ryu's
                                                                                                               possession and known to all, this response
                                                                                                               appropriately references those narratives.




                                                                             Page 34
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 36 of 61 PageID: 1798
                                 Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                           Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                         Plaintiff's
¶                   Plaintiff's Allegation                 Defendant's Answer                                              Defendant's Response
                                                                                        Objection(s)
   These memoranda also reported more previous             Denied. The Bank        Motion to Strike:        In this paragraph, Ryu characterizes certain
   illegality by Chon, i.e., that Chon had stolen money    respectfully refers the Improper reference to    memoranda of the Bank as reporting "more"
   from the account of her husband’s business partner,     Court to the Bank’s     documents                "previous illegality by Chon," and goes on to list that
   that her husband had signed checks on his business      February 25, 2014 and                            purported "illegality." The reports were narratives
   partner’s account even though he was not a signer on    March 28, 2014                                   that recorded observations of the Bank's
   that account, and that the total amount of checks       memoranda, which                                 investigators. The Bank does not accept the premise
   possibly signed by Chon’s husband on his business       speak for themselves.                            of the allegation that it conveyed "previous illegality"
87 partner’s account exceeded $250,000. The                                                                 or the premise that it contained "more" previous
   memorandum also reported that Chon had made                                                              illegality by Chon. This is another example of Ryu
   unauthorized transactions and/or forged her husband’s                                                    attempting to elicit a favorable admission based on
   signature on hundreds of other transactions in her                                                       unfairly shaded facts.
   husband’s business partner’s account totaling over
   $450,000.




                                                                           Page 35
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 37 of 61 PageID: 1799
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                          Plaintiff's
¶                    Plaintiff's Allegation                  Defendant's Answer                                             Defendant's Response
                                                                                         Objection(s)
    In addition to knowing about these fraudulent and       Denied. The Bank     Motion to Strike:     The premise of this argumentative assertion that the
    dishonest transactions involving (or at least possibly                       Improper reference to Bank was aware of some critical mass of "fraudulent
                                                            respectfully refers the
    involving) Chon’s husband, the Bank knew about at least Court to the Bank’s  documents             and dishonest transactions." Ryu would no doubt
   another $1 million in transactions during the years     February 25, 2014 and                       take that tenuous position if this case proceeded to
   2010-2013 involving Chon and unknown people other March 28, 2014                                    trial, but the Bank does not accept the premise, which
   Ryu that were reported in these memoranda,              memoranda, which                            is stated outright in the first line of this allegation. If
   including:a.checks drawn on BankAsiana accounts or      speak for themselves.                       the Bank were to admit any portion of this allegation,
   other banks for $27,000, $30,000, $50,000, $59,600,                                                 it would be admitting to Ryu's charged language that
   and $100,000 that were deposited into an account                                                    "In addition to knowing about these fraudulent and
   owned by Chon at JPMorgan Chase;b. a check for                                                      dishonest transactions involving (or at least possibly
   $100,500 Chon wrote on her JPMorgan Chase account                                                   involving) Chon's husband." The Bank does not accept
   to an unknown person who had an account at                                                          that charged characterization and therefore properly
   BankAsiana;c. “large dollar wire activity; large dollar                                             denied this allegation. Furthermore, nothing in the
88 check deposits; and large dollar checks” in an account                                              Bank's February 25, 2014 and March 28, 2014
   held jointly by the same unknown person and an                                                      memoranda suggest that these transactions did not
   unknown entity, including a loan pay down for $40,000                                               involve Ryu, and involved only "unknown people
   that was posted by Chon for $40,000 and checks from                                                 other [than] Ryu." Because the contents of the
   Chon for $30,000, $200,000, $50,000, $160,000, and                                                  narratives that the allegation purports to characterize
   $160,000; andd. a check for $100,000 drawn on the                                                   are in Ryu's possession and known to all, this
   BankAsiana account of the same unknown entity, was                                                  response appropriately references those narratives.
   signed by Chon even though she was not a signer on
   that account, and deposited at JPMorgan Chase.




                                                                             Page 36
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 38 of 61 PageID: 1800
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                            Plaintiff's
¶                    Plaintiff's Allegation                    Defendant's Answer                                            Defendant's Response
                                                                                           Objection(s)
     These memoranda also reported that the activity           Denied. The Bank        Motion to Strike:     The Bank properly alluded to the document itself.
     reported in prior paragraph may be activity performed     respectfully refers the Improper reference to
     by a “gae” or “kye,” and that “the Gae’s involvement in   Court to the Bank’s     documents
     this embezzlement cannot be ruled out.”                   February 25, 2014 and
89
                                                               March 28, 2014
                                                               memoranda, which
                                                               speak for themselves.




                                                                               Page 37
                           Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 39 of 61 PageID: 1801
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                             Plaintiff's
¶                    Plaintiff's Allegation                     Defendant's Answer                                             Defendant's Response
                                                                                            Objection(s)
   The March 28, 2014 memorandum is nearly conclusive           Denied. The Bank        Motion to Strike:       The Bank rejects the premise of this allegation, stated
   on Ryu’s non-involvement in Chon’s embezzlement.             respectfully refers the Improper reference to   in its first line, that "[t]he March 28, 2014
   While again reporting Chon’s accusation of Ryu’s             Court to the Bank’s     documents               memorandum is nearly conclusive on Ryu's non-
   involvement in the embezzlement, the remainder of            February 25, 2014 and                           involvement in Chon's embezzlement," which
   the memorandum does not point to a single other              March 28, 2014                                  underlies the entire allegation. The Bank further
   piece of evidence to support those accusations.              memoranda, which                                rejects the statement that "the remainder of the
   Indeed, the memorandum noticeably retreats from the          speak for themselves.                           memorandum does not point to a single other piece
   suggestion in the earlier memorandum, based only on                                                          of evidence to support those accusations."
   Chon’s unsupported accusation, that Ryu might be                                                             Furthermore, Ms. Pai testified that the narrative
   involved. The February 25, 2014 memorandum was, at                                                           represented only one aspect of the investigation, and
   best, inconclusive regarding Ryu’s involvement, stating:                                                     its authors were not tasked with making conclusions
   “In conclusion, the embezzlement was a well-conceived                                                        that would bind the investigation as a whole. See
   plan to defraud the Bank, regardless of whether James                                                        August 18, 2017 Deposition of Lisa Pai at 413:3-13
90
   [Ryu] was involved.” The second memorandum, dated                                                            ("Q. At the last deposition, just so there's no
   approximately one week after the Embezzlement                                                                confusion, I asked you what conclusions Orest
   Action was filed, in contrast, states: “In conclusion, the                                                   reached about James's involvement, and you said it
   embezzlement was a well-conceived plan to defraud                                                            wasn't his job to reach any conclusions; correct? Do
   the Bank performed by the Operations Officer [Chon.]”                                                        you remember that? A. Yes, I remember that. Q. So as
   (Emphasis added). Thus, the reference to Ryu’s                                                               a matter of fact, to the best of your knowledge, he
   potential involvement was removed, and the crime                                                             didn't reach any conclusions about James's
   attributed to only the “Operations Officer[]”, i.e., Chon.                                                   involvement; isn't that correct? A. Right. His job was
                                                                                                                to look for, you know, facts and trans -- highlight
                                                                                                                transactions that we should look into.").




                                                                               Page 38
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 40 of 61 PageID: 1802
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
¶                   Plaintiff's Allegation                    Defendant's Answer                                             Defendant's Response
                                                                                          Objection(s)
   The remainder of the “conclusion” paragraph goes into      Denied. The Bank        Motion to Strike:       The Bank rejects the premise of this allegation, stated
   great detail about the withdrawals “she” (Chon) made;      respectfully refers the Improper reference to   in its first line, that "[t]he March 28, 2014
   Chon’s methods: “She chose her customers carefully,        Court to the Bank’s     documents               memorandum is nearly conclusive on Ryu's non-
   mostly elderly, hoping they would not notice or were       February 25, 2014 and                           involvement in Chon's embezzlement," which
   decreased ....”; and the losses to the bank. There is no   March 28, 2014                                  underlies the entire allegation. Because the contents
91
   mention of Ryu’s involvement in Chon’s embezzlement.       memoranda, which                                of the narratives that the allegation purports to
                                                              speak for themselves.                           characterize are in Ryu's possession and known to all,
                                                                                                              this response appropriately references those
                                                                                                              narratives.




                                                                             Page 39
                           Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 41 of 61 PageID: 1803
                                    Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                              Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                             Plaintiff's
¶                     Plaintiff's Allegation                   Defendant's Answer                                               Defendant's Response
                                                                                            Objection(s)
     Chon’s husband had seven different bank accounts          Admitted only that       Rule 11: there is some    The bank properly admitted that Chon's husband had
     with BankAsiana during the years of Chon’s                Chon’s husband had       evidence for denying      accounts with BankAsiana, and denied the balance of
     embezzlement (2010-2013). The records for these           bank accounts with       discrete aspects or       paragraph 95. The narratives prepared by Bank
     accounts were available to the Bank at all times. They    BankAsiana. The          details of the            auditors--and to which Paragraph 95 refers--do not
     show that during these years approximately $2.3           remainder of the         allegation but no         contain the allegations in this paragraph. The
     million passed through these accounts. The Bank’s         allegations in           support for denying it    narrative reports that "we believe that Karen
     auditors reported to the Bank that Chon controlled        Paragraph 95 of the      in its entirety.          controlled all the above accounts even though she
     these accounts. Quite obviously, Chon could have          Complaint are denied.                              was not a signer on any of them. We believe 239
     laundered the embezzled $1.5 million through these                                 The Bank should at        financial transactions totaling $452,569.94 were
     accounts she controlled. The Bank did nothing to                                   least have admitted       forged by Karen and another 241 financial
     investigate this possibility, which suggests deliberate                            the first three           transactions totaling $255,113.77 were either signed
     indifference to the true facts.                                                    sentences, because it     by her husband (Tae) who is not an authorized signer
                                                                                        produced records for      on the account or were signed by Karen who forged
95                                                                                      these seven bank          her husband's signature." Beginning with the words
                                                                                        accounts that Chon's      ‘Quite obviously’ and continuing through the end of
                                                                                        husband had with          this paragraph, Ryu makes argumentative,
                                                                                        BankAsiana showing        speculative, and incorrect averments, which the bank
                                                                                        that during 2010-13       rejects.
                                                                                        approximately $2.3
                                                                                        million passed through
                                                                                        these accounts (both
                                                                                        total deposits and
                                                                                        disbursements in
                                                                                        excess of this figure).
                                                                                        (WB12745, WB12753,
                                                                                        WB12761, WB12948-
                                                                                        13679).




                                                                              Page 40
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 42 of 61 PageID: 1804
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
¶                   Plaintiff's Allegation                  Defendant's Answer                                                  Defendant's Response
                                                                                          Objection(s)
     In addition, the Bank failed to investigate numerous  Denied.                    Rule 11: there is some     The allegation that the bank "failed to investigate" the
     other transactions and unexplained financial items                               evidence for denying       referenced conduct is argumentative and false. The
     described in paragraphs 86-88 above. The transactions                            discrete aspects or        term "failed" falsely implies that the Bank took no
     in paragraph 88 alone add up to over $1 million.                                 details of the             action in the face of a duty to act. Furthermore, the
                                                                                      allegation but no          evidence cited by Plaintiff does not support Plaintiff's
                                                                                      support for denying it     objection. At her deposition Lisa Pai was asked if she
                                                                                      in its entirety.           investigated Chon's statements concerning her
                                                                                                                 participation in certain "gae," and replied "[n]o I
                                                                                      At the very least, the     didn't." See August 18, 2017 Deposition of Lisa Pai at
                                                                                      Bank should have           275:3-276:20. To be more precise, Plaintiff's counsel
                                                                                      admitted that it did       asked "[d]id you do anything to investigate that
                                                                                      nothing to investigate     beyond asking her ?" Id. (emphasis added). This is
                                                                                      the transactions           materially different from the allegation in Paragraph
96
                                                                                      identified in paragraph    96 that the Bank "failed to investigate [the]
                                                                                      88. Pai admitted this at   transactions[.]" Obviously, these transactions were
                                                                                      her deposition. Ryu-       the subject of Bank investigation. Indeed, they were
                                                                                      14, Pai Dep. at 276:18-    discovered through the Bank's investigation of Chon's
                                                                                      20.                        accounts. Furthermore, Lisa Pai's interview of Chon,
                                                                                                                 and questioning about those transactions was also
                                                                                                                 part of the Bank's investigation--as acknowledged by
                                                                                                                 Plaintiff's counsel's own question. Thus, Paragraph 96
                                                                                                                 was properly denied in its entirety.




                                                                            Page 41
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 43 of 61 PageID: 1805
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                          Plaintiff's
¶                   Plaintiff's Allegation                    Defendant's Answer                                            Defendant's Response
                                                                                         Objection(s)
   The Bank deliberately chose not to interview Chon’s        Denied. To the extent Motion to Strike:        Paragraph 98 was properly denied because it is false.
   husband or his business partner because Chon had told      that these allegations Improper reference to   As reflected in the December 15, 2017 deposition of
   Pai, at the brief meeting between Chon and Pai, that       reference Pai’s          documents             Lisa Pai at 566:21-567:7, the Bank elected to have its
   “her husband didn’t know about it, and she didn’t want     testimony, the                                 outside legal counsel reach out to Ms. Chon's
98 me to -- she was very afraid of her husband finding        deposition transcript of                       husband. Thus, the statement that "[t]he Bank
   out.” Incredibly, the Bank acquiesced in Chon’s            such testimony speaks                          deliberately chose not to interview Chon’s husband or
   suggestion that it not interview her husband.              for itself.                                    his business partner" is false.


   Pai admitted that the Bank took no steps to talk to        Denied. To the extent Motion to Strike:        The Bank rejects this characterization of Lisa Pai's
   Chon’s husband or his business partner before filing the   that these allegations Improper reference to   testimony, insofar as it suggests that the Bank relied
   lawsuit against Ryu based on its ostensible acceptance     reference Pai’s          documents             only on Chon's statements. It does not have
   of Chon’s incredible story that she gave most of the       testimony, the                                 knowledge as to what was "ostensible" to Ryu, as
99 money to Ryu, even though Chon admitted she could          deposition transcript of                       asserted in this allegation. It does not accept Ryu's
   not prove it.                                              such testimony speaks                          characterization of Chon's statements as an
                                                              for itself.                                    "incredible story."




                                                                             Page 42
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 44 of 61 PageID: 1806
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
 ¶                  Plaintiff's Allegation                  Defendant's Answer                                                 Defendant's Response
                                                                                          Objection(s)
    Instead, the Bank filed the Original Complaint without Denied.                    Rule 11: there is some    Paragraph 101 consists almost entirely of argument.
    awaiting its own March 28, 2014 internal investigation                            evidence for denying      In fact, Plaintiff's Rule 11 Notice only contends that
    report, which again, and even more strongly,                                      discrete aspects or       the Bank should have admitted the timing of the filing
    concluded that Chon alone conceived and executed her                              details of the            of the Complaint. The Bank specifically denies that the
    plan to embezzle from the Bank and that Ryu was not                               allegation but no         March 28, 2014 narrative offered by Orest Hamersky
    involved. The only conclusion that can be drawn from                              support for denying it    was conclusive of any matter. The narrative
    this timing is that the Bank, at best, was deliberately                           in its entirety.          represented only one aspect of the investigation, and
    indifferent to the actual facts as to whether Ryu was                                                       its authors were not asked to arrive at conclusions
    involved in the embezzlement and, at worst, filed its                                                       that would bind the investigation as a whole. See
    Original Complaint prior to conducting a thorough                                 The Bank should have      August 18, 2017 Deposition of Lisa Pai at 413:3-13
    investigation because it knew that further investigation                          at least admitted that    ("Q. At the last deposition, just so there's no
    would only more strongly exonerate Ryu, and the Bank                              it filed the action       confusion, I asked you what conclusions Orest
    had reasons independent of Ryu’s guilt or innocence                               without waiting for the   reached about James's involvement, and you said it
101 for wanting to sue Ryu.                                                           investigative report      wasn't his job to reach any conclusions; correct? Do
                                                                                      dated March 28, 2014.     you remember that? A. Yes, I remember that. Q. So as
                                                                                                                a matter of fact, to the best of your knowledge, he
                                                                                                                didn't reach any conclusions about James's
                                                                                                                involvement; isn't that correct? A. Right. His job was
                                                                                                                to look for, you know, facts and trans -- highlight
                                                                                                                transactions that we should look into."). Furthermore,
                                                                                                                Paragraph 101 falsely implies that the facts underlying
                                                                                                                the March 28, 2014 narrative were not known to the
                                                                                                                Bank prior to their memorialization in the March 28,
                                                                                                                2014 narrative.




                                                                            Page 43
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 45 of 61 PageID: 1807
                                 Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                           Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                          Plaintiff's
 ¶                  Plaintiff's Allegation                  Defendant's Answer                                              Defendant's Response
                                                                                         Objection(s)
    The Bank asserted thirteen counts against Ryu           Denied. The Bank        Motion to Strike:     The pleading is a publicly-filed document whose
    concerning the embezzlement and ten counts related      respectfully refers the Improper reference to authenticity is not disputed, and it speaks for itself.
    to the computers; thirteen counts against Chon          Court to the Complaint documents
    concerning the embezzlement; one count each against     in the Embezzlement
    Chon’s husband and his businesses concerning the        Action, which speaks
102 embezzlement; and seven counts against Hur              for itself.
    concerning the embezzlement and eleven counts
    concerning his alleged taking of a computer and Hur’s
    work with New Millennium Bank allegedly while he was
    still advisor to the Bank after the Merger.

    The material allegations regarding the embezzlement     Denied. The Bank         Motion to Strike:    The pleading is a publicly-filed document whose
    and Ryu’s alleged role in the Amended Complaint were    respectfully refers the Improper reference to authenticity is not disputed, and it speaks for itself.
    the same as the Original Complaint. The Bank also       Court to the Amended documents
    consolidated many of the claims against Ryu and         Complaint in the
104 dropped several counts.                                 Embezzlement Action,
                                                            which speaks for itself.




                                                                            Page 44
                            Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 46 of 61 PageID: 1808
                                    Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                              Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                             Plaintiff's
 ¶                    Plaintiff's Allegation                    Defendant's Answer                                             Defendant's Response
                                                                                            Objection(s)
      Pai testified as the Bank’s corporate representative,     Admitted only that Pai Motion to Strike:        The Bank does not accept the notion that Lisa Pai
      and when questioned about this interrogatory              testified as the Bank’s Improper reference to   "confirmed" that the Bank's considerations in filing
      response, she confirmed that the Bank had no other        corporate                documents              the Embezzlement Action was limited to Chon's
      direct evidence supporting Chon’s claim that Ryu was      representative. To the                          statement. This allegation also calls for a legal
      involved in the embezzlement other than Chon’s            extent that these                               conclusion as to what "direct evidence" is. This is a
      accusation. This also included the Bank’s review of the   allegations reference                           good example of how Ryu has inserted argumentative
      computers Ryu had returned to the Bank; the Bank          testimony of Lisa Pai,                          statements in the guise of factual allegations to try
      found no evidence on them implicating Ryu.                the deposition                                  and elicit an admission to his argument and,
                                                                transcript of such                              improperly, to confirm a legal conclusion which has
107
                                                                testimony speaks for                            no place in a Complaint under rule 8(a), and does not
                                                                itself. The remainder of                        even require an answer.
                                                                the allegations in
                                                                Paragraph 107 of the
                                                                Complaint are denied.




    Chon testified that she first started stealing from    Denied. The transcript Motion to Strike:             This paragraph was properly denied because it adds
    accounts of people she knew well: her husband’s sister of the deposition      Improper reference to         content to Chon's testimony that is not found in the
    and her husband’s business associate.                  testimony of Chon      documents                     transcript of her deposition. Chon did not testify that
115
                                                           speaks for itself.                                   she "first started stealing from accounts of people she
                                                                                                                knew well…"




                                                                               Page 45
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 47 of 61 PageID: 1809
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                          Plaintiff's
 ¶                   Plaintiff's Allegation                 Defendant's Answer                                              Defendant's Response
                                                                                         Objection(s)
      Chon testified that she began her embezzlement        Denied. The transcript Motion to Strike:         This paragraph was properly denied because Chon did
      without the knowledge of Ryu.                         of the deposition      Improper reference to     not testify that "she began her embezzlement without
                                                            testimony of Chon      documents                 the knowledge of Ryu." Chon testified, "I -- the
                                                            speaks for itself.                               accounts that I told you about before, my sister-in-
116                                                                                                          law, I took the money out of that account. And you
                                                                                                             are not supposed to; that account. He [i.e., Ryu] knew
                                                                                                             that I did such a thing, he was aware."




                                                                            Page 46
                           Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 48 of 61 PageID: 1810
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
 ¶                    Plaintiff's Allegation                   Defendant's Answer                                            Defendant's Response
                                                                                          Objection(s)
      Chon testified that Ryu approached her after a monthly   Denied. The transcript Motion to Strike:       This paragraph was properly denied because it
      meeting at BankAsiana’s Palisades Park branch and said   of the deposition      Improper reference to   misstates the testimony of Karen Chon. Karen Chon
      that he had discovered her embezzlement activities       testimony of Chon      documents               did not testify that "Ryu approached her after a
      (although she did not say how he had supposedly          speaks for itself.                             monthly meeting…" Instead, she testified that "[i]t's
      discovered it), and he asked her to lend him $30,000.                                                   not that we took the time to meet. Every month we
      (This contradicted what Chon told the Bank on January                                                   have a meeting. Not only that. I mean, I -- sometimes I
      23, 2014.)                                                                                              have to bring things to Palisades Park so I visit often."
                                                                                                              See June 23, 2016 Deposition of Karen Chon at 32:20-
                                                                                                              36:23. Furthermore, the account of their conversation
                                                                                                              is also misleading. Chon testified that Ryu did not use
                                                                                                              the term "borrow", but she interpreted Ryu's request
117                                                                                                           that way. See id. Likewise, the parenthetical
                                                                                                              "(although she did not say how he had supposedly
                                                                                                              discovered it)" implies that Karen Chon withheld
                                                                                                              information, but nothing in the transcript suggests
                                                                                                              that she knew this information, or, if she knew it,
                                                                                                              withheld this information. Likewise, the final
                                                                                                              parenthetical is pure argument. In sum, Paragraph
                                                                                                              117 is inaccurate and argumentative, and the Bank's
                                                                                                              denial of this paragraph was proper.




                                                                              Page 47
                           Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 49 of 61 PageID: 1811
                                    Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                              Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                            Plaintiff's
 ¶                    Plaintiff's Allegation                   Defendant's Answer                                             Defendant's Response
                                                                                           Objection(s)
    When asked by the Bank’s counsel how Ryu allegedly         Denied. The transcript Motion to Strike:        This paragraph was properly denied because it is an
    discovered her embezzlement, Chon testified that “he       of the deposition      Improper reference to    argumentative characterization of the Bank's
    probably found out because other people knew about         testimony of Chon      documents                counsel's motivations. Furthermore, the allegations in
    it.” Despite this statement that multiple people—not       speaks for itself.                              this paragraph are false and contradictory. For
    just Ryu—knew about her embezzlement, the Bank’s                                                           example, Plaintiff's assertion that "No lawyer could be
    counsel asked not one follow up question in response,                                                      so lacking in curiosity[,]" is not only argumentative, it
    such as who these people were, and how they                                                                is also contradicted by the fact that Plaintiff's counsel
    discovered her embezzlement. No lawyer could be so                                                         was also present at the deposition, and also
118
    lacking in curiosity. The Bank’s counsel did not ask                                                       examined the witness and did not examine Ms. Chon
    because he feared learning facts that would disprove                                                       on that response.
    the Bank’s claims against Ryu. This episode exemplifies
    the Bank’s “see no evil” approach towards Chon
    throughout the entire Embezzlement Action.




      Chon said she thought about his request for $30,000      Denied. The transcript Motion to Strike:     This paragraph was properly denied because it
      for a couple of days and then decided to give him that   of the deposition      Improper reference to incompletely characterizes Chon's testimony.
      amount.                                                  testimony of Chon      documents
119                                                            speaks for itself.




    Chon testified that after the first $30,000, Ryu asked     Denied. The transcript Motion to Strike:     This paragraph was properly denied because it
    for loans on ten occasions between 2010 and 2013,          of the deposition      Improper reference to incompletely characterizes Chon's testimony.
120 and she gave him a total of $700,000 to $800,000 in        testimony of Chon      documents
    cash on those ten occasions.                               speaks for itself.




                                                                              Page 48
                            Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 50 of 61 PageID: 1812
                                     Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                               Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                              Plaintiff's
 ¶                     Plaintiff's Allegation                     Defendant's Answer                                            Defendant's Response
                                                                                             Objection(s)
    Chon testified that she either delivered the cash to him      Denied. The transcript Motion to Strike:     This paragraph was properly denied because it
    (all in $100 bills) in an envelope at Ryu’s office at the     of the deposition      Improper reference to incompletely characterizes Chon's testimony.
121 Palisades Park headquarters or he picked up the cash at       testimony of Chon      documents
    the Fort Lee branch where she worked.                         speaks for itself.

      Chon testified that she thought she was just loaning the    Denied. The transcript Motion to Strike:     This paragraph was properly denied because it
      money to Ryu, and that he would give it back to her so      of the deposition      Improper reference to incompletely characterizes Chon's testimony.
      she could put it back. She said she raised this with him,   testimony of Chon      documents
      but he never gave her any of the money back.                speaks for itself.
122




    She testified that Ryu said he would compensate her           Denied. The transcript Motion to Strike:       This paragraph was properly denied because it
    for loaning him a large sum of money that she had             of the deposition      Improper reference to   incompletely characterizes Chon's testimony. This
    stolen, which she interpreted to mean that perhaps he         testimony of Chon      documents               paragraph creates the impression that Chon made
123 would help her to get promoted at BankAsiana.                 speaks for itself.                             payments to Ryu out of a desire to obtain a benefit,
                                                                                                                 when her testimony states that she did it out of a fear
                                                                                                                 that Ryu would report her.

    Chon admitted that there are no records or witnesses          Denied. The transcript Motion to Strike:     This paragraph was properly denied because it
    to corroborate her claim that she gave Ryu $700,000;          of the deposition      Improper reference to incompletely characterizes Chon's testimony.
124 rather, she testified that she kept track of how much         testimony of Chon      documents
    she gave Ryu in her head.                                     speaks for itself.

    Chon testified that she kept $200,000 to $300,000, and        Denied. The transcript Motion to Strike:     This paragraph was properly denied because it
    used it to pay her personal debts, her husband’s              of the deposition      Improper reference to incompletely characterizes Chon's testimony.
125 business debts, and her family’s living expenses, but         testimony of Chon      documents
    also testified that she kept $500,000.                        speaks for itself.



                                                                                 Page 49
                           Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 51 of 61 PageID: 1813
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
 ¶                    Plaintiff's Allegation                   Defendant's Answer                                            Defendant's Response
                                                                                          Objection(s)
      The Assistant United States Attorney at the hearing      Denied. The transcript Motion to Strike:       This paragraph was properly denied because it is false.
      responded that Chon had never told the FBI or United     of the sentencing      Improper reference to   For example, the Assistant United States Attorney
      States Attorney’s Office that Ryu pressured her to       hearing speaks for     documents               responded that, "in her statements to the
      embezzle. He never heard her make that claim until her   itself.                                        government, Ms. Chon has not stated that she was
      sentencing and he confirmed that she had lied to both                                                   forced. " See October 25, 2016 Sentencing Hearing in
      the Bank and the FBI.                                                                                   Criminal No. 15-CR-077 at 16:14-15 (emphasis added).
                                                                                                              Paragraph 131 replaces the term "forced" with the
                                                                                                              term "pressured." But these terms are materially
                                                                                                              different. The second sentence of paragraph 131
131                                                                                                           contains the same misleading replacement. The actual
                                                                                                              transcript states, "sentencing today is the first time
                                                                                                              that she said to the government that she was forced. "
                                                                                                              Id. at 15:11-17. This is a prime example of how
                                                                                                              Plaintiff has mischaracterized testimony in the
                                                                                                              Complaint in order to obtain a favorable--though
                                                                                                              improper and materially false--admission from the
                                                                                                              Bank.


    At a corporate designee deposition on August 18, 2017, Denied. The transcript Motion to Strike:           This paragraph was properly denied because it is false.
    Pai read the memos summarizing the FBI interviews of of Pai’s deposition      Improper reference to       At her August 18, 2017 deposition, Lisa Pai testified
    Chon on February 7 and 11, 2014, and testified that she speaks for itself.    documents                   that "this was something that I saw for the first time
    was not previously aware of these memos, even                                                             at my first deposition ." Id. at 311:9-10 (emphasis
133
    though the Bank had copies of the memos since                                                             added). She did not testify that she was "not
    December 2016.                                                                                            previously aware" of the memo.




                                                                              Page 50
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 52 of 61 PageID: 1814
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
 ¶                   Plaintiff's Allegation                  Defendant's Answer                                              Defendant's Response
                                                                                          Objection(s)
    Specifically, Pai testified that she was not aware Chon Denied. The transcript Motion to Strike:     This paragraph was properly denied because it is false.
    told the FBI on February 7, 2014, that: she had acted   of Pai’s deposition    Improper reference to The testimony paraphrased in this paragraph does not
    alone in the embezzlement without the assistance of speaks for itself.         documents             appear in the August 18, 2017 deposition of Lisa Pai.
    Ryu; she had lied to the Bank auditors about Ryu’s
134 involvement in the embezzlement; she lied because the
    bank auditors suggested to her that Ryu was involved;
    and Ryu did not threaten her.




                                                                             Page 51
                           Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 53 of 61 PageID: 1815
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
 ¶                    Plaintiff's Allegation                 Defendant's Answer                                              Defendant's Response
                                                                                          Objection(s)
      Pai agreed that Chon had clearly lied to the FBI with    Denied. The transcript Motion to Strike:       This paragraph was properly denied because it
      respect to the statements she made on February 7, but of Pai’s deposition       Improper reference to   mischaracterizes Ms. Pai's testimony. Plaintiff's
      immediately claimed that Chon must have done so at speaks for itself.           documents               counsel asked, "She clearly lied to the F.B.I. on
      the instruction of Ryu. Pai testified that she believes                                                 February the 7th of 2014, in your view, when she told
      that Chon “was instructed by James to tell the F.B.I.                                                   them that James Ryu had nothing to do with this; isn't
      that she -- to basically retract what she had told the                                                  that correct?" And Ms. Pai responded, "I think I
      bank about his involvement.. . .” Pai had no evidence to                                                understand why she said what she said at her meeting
      support this statement, but instead made it up to                                                       with the F.B.I. on February 7th, 2014." When pressed
      further the Bank’s strategy of studiously avoiding facts                                                by Plaintiff's counsel, Ms. Pai testified, "I believe she
      that disproved its claims against Ryu.                                                                  was instructed by James to tell the F.B.I. that she -- to
                                                                                                              basically retract what she had told the bank about his
                                                                                                              involvement in order for him to consider helping her
                                                                                                              financially to repay the bank, at least a good portion
135                                                                                                           of the money that was embezzled, so that the bank
                                                                                                              would not press charges against her and so that she
                                                                                                              would not have to go to jail. So I fully understand why
                                                                                                              she said what she said to the F.B.I. on February 7th."
                                                                                                              When pressed still further, Ms. Pai responded, "Yes, I
                                                                                                              believe she was told to lie and she complied with
                                                                                                              that." See August 18, 2017 Deposition of Lisa Pai at
                                                                                                              307:25-310:23. Beginning with the words ‘Pai had no
                                                                                                              evidence’ and continuing through the end of this
                                                                                                              paragraph, Ryu makes argumentative, speculative,
                                                                                                              and incorrect averments, which the bank rejects.




                                                                             Page 52
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 54 of 61 PageID: 1816
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                          Plaintiff's
 ¶                   Plaintiff's Allegation                 Defendant's Answer                                              Defendant's Response
                                                                                         Objection(s)
    At her deposition, Pai also reviewed for the first time Denied. The transcript Motion to Strike:         This paragraph was properly denied because it is false.
    another FBI memo from February 2014 that reported of Pai’s deposition          Improper reference to     The testimony paraphrased in this paragraph does not
    that Bank employee Irene Lee had concluded Chon was speaks for itself.         documents                 appear in the August 18, 2017 deposition of Lisa Pai.
    lying because of inconsistencies she perceived in                                                        During Ms. Pai's July 13, 2017 deposition, she was
    Chon’s story told on January 22 and 23, 2014, Pai                                                        presented with a memorandum meeting the
    testified that Lee had possibly provided this                                                            description in Paragraph 136, but Ms. Pai did not
    information to her in January or February 2014, but the                                                  testify that "[t]he information did not cause her to
    information did not cause her to consider that the                                                       consider that the Bank’s allegation against Ryu might
136
    Bank’s allegation against Ryu might be misplaced.                                                        be misplaced." Instead, there was a lengthy
                                                                                                             discussion, on the record, about whether the FBI
                                                                                                             memorandum misrecorded the conversation with
                                                                                                             Irene Lee, and how other details were consistent with
                                                                                                             Chon's statements to Bank investigators. July 13, 2017
                                                                                                             Deposition of Lisa Pai at 210:25-227:17.




                                                                            Page 53
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 55 of 61 PageID: 1817
                                  Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                            Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                          Plaintiff's
 ¶                  Plaintiff's Allegation                  Defendant's Answer                                              Defendant's Response
                                                                                         Objection(s)
    Pai also reviewed the transcript of Chon’s sentencing, Denied. The transcript Motion to Strike:          This paragraph was properly denied because it
    and the statement of the Assistant United States          of Pai’s deposition Improper reference to      mischaracterizes Pai's testimony. Plaintiff's counsel
    Attorney assigned to the case, who told Federal District speaks for itself.   documents                  asked "[a]nd that doesn't in any way shape your
    Judge Walls that prior to her sentencing Chon had                                                        conclusion that Karen is telling you the entire truth
    previously contradicted herself on Ryu’s alleged                                                         when you met her on February the 14th of 2014?" To
    participation with her in the crime but had never                                                        which Ms. Pai responded "[n]o, because I think that's
    before stated that Ryu “forced” her to commit the                                                        really inaccurate. She did tell me about the blackmail
    crime, and that she had lied to the FBI as well as to the                                                incident, and I don't know why her counsel would not
    Bank. Pai testified that this information did not cause                                                  have made that clear to her before." See August 18,
    her to disbelieve any part of what Chon had told her.                                                    2017 Deposition of Lisa Pai at 466:16-468:18. Notably,
    Pai emphasized that she believed and still believes all                                                  this allegation meanders down a rabbit hole of
137
    of what Chon told her.                                                                                   hearsay, almost to the point of being
                                                                                                             incomprehensible. It avers that, during her deposition
                                                                                                             (hearsay level 1), Ms. Pai reviewed Chon's sentencing
                                                                                                             transcript in which the prosecutor told Judge Walls
                                                                                                             (hearsay level 2) about what Chon had and had not
                                                                                                             previously said to the prosecutor (hearsay level 3).
                                                                                                             The most appropriate response was to refer to the
                                                                                                             fixed transcript of Ms. Pai.




                                                                            Page 54
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 56 of 61 PageID: 1818
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                           Plaintiff's
 ¶                   Plaintiff's Allegation                  Defendant's Answer                                              Defendant's Response
                                                                                          Objection(s)
    During her deposition on March 14, Chon claimed that Denied. The transcript Motion to Strike:         The Bank rejects this allegation. This is a good
    all should [sic] could recall was that Ryu “forced” her to of Chon’s deposition Improper reference to example of one in which Ryu attempts to improperly
    embezzle and that she gave him some money.                 speaks for itself.   documents             shade the contents of a document - here the March
                                                                                                          14, 2018 transcript of Miye (Karen) Chon's deposition.
                                                                                                          At that deposition, Chon maintained that Ryu was
                                                                                                          involved in the embezzlement, consistent with her
                                                                                                          June 23, 2016 deposition. She testified that her June
                                                                                                          23, 2016 deposition testimony was truthful and
140                                                                                                       accurate, and maintained that Ryu “forced” her to
                                                                                                          embezzle funds from BankAsiana. March 14, 2018
                                                                                                          Deposition of Jaren Chon at 144:20-145:3; 151:5-9;
                                                                                                          164:12-25; 169:8-16; 172:22-173:6. It is not accurate
                                                                                                          to say that she "claimed that all should [sic] could
                                                                                                          recall was that Ryu 'forced' her to embezzle and that
                                                                                                          she gave him some money."


    Other than that, Chon claimed that she could not recall Denied. The transcript Motion to Strike:     This allegation incorporates the improper,
    anything about the embezzlement, including when Ryu of Chon’s deposition       Improper reference to argumentative, and incorrect assertions made in the
    allegedly forced her, how he forced her, their          speaks for itself.     documents             prior paragraph.
    communications, how many times she allegedly gave
141
    him money, where she got the money from that she
    allegedly gave to him, or anything else related to the
    subject.




                                                                             Page 55
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 57 of 61 PageID: 1819
                                 Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                           Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                         Plaintiff's
 ¶                  Plaintiff's Allegation                 Defendant's Answer                                              Defendant's Response
                                                                                        Objection(s)
    Chon responded “I don’t recall” 130 times during the Denied. The transcript Motion to Strike:           In an assertion more appropriately reserved for a
    less than two-hour deposition on March 14, including, of Chon’s deposition  Improper reference to       closing argument, Ryu asserts that Chon uttered the
    but not limited to, on the following issues:          speaks for itself.    documents                   words ‘I don’t recall’ 130 times. It is absurd that Ryu
    a. how she embezzled funds from BankAsiana or                                                           wishes the Bank to go back and count how many
    whether she ever stole money from BankAsiana;                                                           times the quoted words "I don't recall" appear in the
    b. the accountholders from which she embezzled                                                          March 14 deposition transcript [95 times]; however,
    money; c. making any statements to the FBI, including                                                   sufficed to say, the Bank disputes that that number is
    her statements to the FBI on February 4, 2014,                                                          130. That assertion modifies every assertion that
    provided in the FBI interview memo), and her                                                            follows in the allegation of this paragraph. This was
    statements to the FBI on February 11, 2014, provided                                                    properly denied. Chon also confirmed during her
142
    in the FBI interview memo;                                                                              March 14 deposition that the statements she made
    d. how much money she embezzled;                                                                        during her prior deposition, which included many of
    e. if she kept any of the money for herself that she                                                    the subjects mentioned in this paragraph, were true.
    embezzled, if she used any money to pay her husband’s
    business debts, or where any of the money is today;
    and
    f. that she pleaded guilty to the criminal charges
    related to her embezzlement.




                                                                           Page 56
                         Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 58 of 61 PageID: 1820
                                 Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                           Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                         Plaintiff's
 ¶                  Plaintiff's Allegation                 Defendant's Answer                                              Defendant's Response
                                                                                        Objection(s)
    During her deposition on March 15, Chon responded “I Denied. The transcript Motion to Strike:           This is another example of argument that would be
    don’t recall” 186 times during the approximately two- of Chon’s deposition   Improper reference to      more appropriate for a closing argument rather than a
    hour deposition, including, but not limited to, on the    speaks for itself. documents                  "short and plain statement" of facts under Rule 8(a).
    following issues:                                                                                       The premise of this allegation asserts that the Chon
    a. anything that she said at her deposition on June 23,                                                 responded "I don't recall" 186 times during her March
    2016;                                                                                                   15, 2018 deposition. It is absurd that the Bank would
    b. any of her financial information she provided in the                                                 have to go back and do a word find to count the
    net worth statement and monthly cash flow statement                                                     number of times these words appeared, but it did.
    she submitted to federal probation office prior to her                                                  And it rejects Plaintiff's allegation.
143 sentencing other than a life insurance policy she listed;
    c. any of the deposits she made into her JPMorgan
    Chase Bank account during the embezzlement time-
    period; and
    d. any of the withdrawals she made from her JPMorgan
    Chase Bank account during the embezzlement time-
    period other than payments made to the school where
    her daughter attended kindergarten.




                                                                           Page 57
                           Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 59 of 61 PageID: 1821
                                    Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                              Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                              Plaintiff's
 ¶                    Plaintiff's Allegation                   Defendant's Answer                                               Defendant's Response
                                                                                             Objection(s)
      Hope Bancorp tried to avoid paying Ryu’s fees and        Admitted only that        Rule 11: there is no    Contrary to Plaintiff's objection, Paragraph 149 does
      expenses by seeking a stay of the September 27 Order,    Hope Bancorp              evidentiary support for not primarily set forth mere procedural history.
      but the district court denied the motion for a stay      contested litigation      denying the allegation  Instead, it ascribes certain motivations to Hope
      pending appeal in large part, on January 22, 2019, and   brought by Ryu to         at all.                 Bancorp for seeking relief. Furthermore, Plaintiff
      on January 30, 2019, the court of appeals denied Hope    recover legal fees. The                           characterizes the actual content of the court's orders,
      Bancorp’s motion for a stay pending appeal.              remainder of the          The procedural history by stating that Judge Rakoff's January 22, 2019 order
                                                               allegations in            of the Advancement denied Bancorp's motion for a stay "in large part." The
                                                               Paragraph 149 of the      Action is as well known Bank properly admitted the procedural portion of
                                                               Complaint are denied.     to the Bank as to Ryu, Paragraph 149, and properly denied Plaintiff's
149
                                                                                         and it has all the      attempts to characterize and shade that procedural
                                                                                         orders and              history.
                                                                                         communications that
                                                                                         show that this
                                                                                         paragraph is true and
                                                                                         accurate. The Bank
                                                                                         should have admitted
                                                                                         it.




                                                                               Page 58
                          Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 60 of 61 PageID: 1822
                                   Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                             Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                             Plaintiff's
 ¶                   Plaintiff's Allegation                  Defendant's Answer                                                Defendant's Response
                                                                                            Objection(s)
      Ryu’s counsel told the Bank’s counsel at a hearing on Denied.                    Rule 11: there is some  The allegations of Paragraph 162 were properly
      July 24, 2019, that Ryu was desperate for funds, with                            evidence for denying    denied. This is another example of Plaintiff creating
      literally $99 left to his name, and thereby had decided                          discrete aspects or     his own verbatim account of a conversation that took
      to settle his counterclaim and also to not seek to                               details of the          place over a year ago and--to the Bank's knowledge--
      enforce his right to a greater amount to which the                               allegation but no       was never recorded or transcribed. A portion of the
      parties had previously agreed. During a discussion in                            support for denying it  conversation from July 24, 2019 was transcribed, and
      chambers on July 24, 2019, Ryu’s counsel asked for the                           in its entirety.        that transcript differs materially from Ryu's account.
      payment to be made sooner in a day or two, but the                                                       For example, the transcript shows that Ryu's counsel
      Bank refused. Ryu reluctantly agreed to ten days, and                            The facts recited are represented that his client had "literally $99 . . . in his
      the Bank’s counsel agreed to try and deliver the money                           based on the personal bank account" in support of his request for speedy
      in less than ten days.                                                           knowledge of counsel, payment, not as a justification for settlement. See
                                                                                       who would be very       July 24, 2019 Hearing Transcript in 2014-CV-01770 at
                                                                                       surprised if the Bank's 7:24-8:6.
162                                                                                    counsel had a different
                                                                                       recollection of these
                                                                                       events. It cannot
                                                                                       possibly be the case
                                                                                       that the Bank can in
                                                                                       good faith completely
                                                                                       deny this account of
                                                                                       what happened. The
                                                                                       Bank should have
                                                                                       admitted it or at least
                                                                                       specified the parts it
                                                                                       admits and denies.




                                                                             Page 59
                           Case 2:19-cv-18998-KM-JBC Document 47-2 Filed 09/21/20 Page 61 of 61 PageID: 1823
                                    Suk Joon Ryu, a/k/a James S. Ryu v. Bank of Hope , N.J.D. Civil Action No. 19-18998 (KM) (JBC)
                                              Defendant's Responses to Plaintiff's Motion to Strike and Rule 11 Notice

                                                                                             Plaintiff's
 ¶                    Plaintiff's Allegation                  Defendant's Answer                                               Defendant's Response
                                                                                            Objection(s)
    The Bank made the payment nine days late only when Denied.                          Rule 11: there is some   The bank denies that payment was "nine days late."
    ordered to do so. Nine days may not seem like a lot of                              evidence for denying     The other allegations in Paragraph 164 are also
    time, until one realizes this is nine days with no money                            discrete aspects or      properly denied because they are sheer argument. For
    for food and living expenses for Ryu, his spouse, and his                           details of the           example, the Bank has no obligation to admit that Ryu
    two teenage children. It was frankly outrageous as well                             allegation but no        had "no money for food," or that its conduct was
164
    as horribly unkind that the Bank would play such a                                  support for denying it   "frankly outrageous" and "horribly unkind."
    game with the basic needs of a family, and clearly                                  in its entirety.
    evidences the Bank’s longstanding and continuing
    desire to harm and punish Ryu.

      The allegations of the Embezzlement Action were         The Bank is without       Motion to Strike:       Ryu vaguely alleges that allegations against him were
      reported in several publications including USA Today,   information or            Improper denial based reported in "several" "publications." Ryu identifies
      and the publications are still available online.        knowledge sufficient to   on a lack of knowledge none of the publications to which he referred, except
                                                              form a belief as to the                           for one, nor did he say did not say how many he
                                                              truth of allegations in   Rule 11: there is no    alleges there were. The Bank is therefore without
                                                              Paragraph 180, and        evidentiary support for specific knowledge to admit or deny his statement
                                                              accordingly, they are     denying the allegation that "allegations of the Embezzlement Action were
                                                              denied.                   at all.                 reported in several publication." Ryu also did not
                                                                                                                quote the publications that are the subject of this
                                                                                        The Bank should have allegation and, without knowing the specific
180
                                                                                        admitted this           publications or their content, the Bank is without
                                                                                        allegation as           direct knowledge to admit or deny what those
                                                                                        unquestionably true. purported articles said about "[t]he allegations of the
                                                                                                                Embezzlement Action." Finally, the Bank had no
                                                                                                                independent knowledge at the time it answered as to
                                                                                                                whether none, some, or all of the articles in the
                                                                                                                unnamed publications were "still available online."




                                                                              Page 60
